
	
		II
		112th CONGRESS
		1st Session
		S. 727
		IN THE SENATE OF THE UNITED STATES
		
			April 5, 2011
			Mr. Wyden (for himself,
			 Mr. Coats, and Mr. Begich) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to make the Federal income tax system simpler, fairer, and more fiscally
		  responsible, and for other purposes.
	
	
		1.Short title; amendment of 1986 Code; table
			 of contents
			(a)Short TitleThis Act may be cited as the
			 Bipartisan Tax Fairness and
			 Simplification Act of 2011.
			(b)Amendment of 1986 CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of ContentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					Sec. 2. Purpose.
					TITLE I—Individual income tax reforms
					Sec. 101. Three progressive individual income tax
				rates.
					Sec. 102. Increase in basic standard deduction.
					Sec. 103. Permanent extension of expansion of earned income
				credit.
					Sec. 104. Permanent extension of expansion of dependent care
				credit.
					Sec. 105. Permanent extension of child tax credit.
					Sec. 106. Permanent repeal of limitations on personal
				exemptions and itemized deductions.
					Sec. 107. Elimination of individual miscellaneous itemized
				deductions.
					Sec. 108. Treatment of capital gains and dividends as ordinary
				income.
					Sec. 109. Partial exclusion of capital gains.
					Sec. 110. Partial exclusion of dividends received by
				individuals.
					Sec. 111. Nonrefundable personal credit for interest on State
				and local bonds.
					Sec. 112. Retirement savings accounts.
					Sec. 113. American Dream Accounts.
					Sec. 114. Consolidation of tax credits and deductions for
				education expenses.
					Sec. 115. Termination of various exclusions, exemptions,
				deductions, and credits.
					Sec. 116. Simplified tax return preparation.
					TITLE II—Corporate and business income tax reforms
					Sec. 201. Corporate flat tax.
					Sec. 202. Treatment of travel on corporate
				aircraft.
					Sec. 203. Unlimited expensing of depreciable assets and
				inventories for certain small businesses.
					Sec. 204. Termination of various preferential
				treatments.
					Sec. 205. Pass-through business entity
				transparency.
					Sec. 206. Modification of effective date of leasing provisions
				of the American Jobs Creation Act of 2004.
					Sec. 207. Modifications of foreign tax credit rules applicable
				to large integrated oil companies which are dual capacity
				taxpayers.
					Sec. 208. Repeal of lower of cost or market value of inventory
				rule.
					Sec. 209. Reinstitution of per country foreign tax
				credit.
					Sec. 210. Application of rules treating inverted corporations
				as domestic corporations to certain transactions occurring after March 20,
				2002.
					Sec. 211. Indexing corporate interest deduction for
				inflation.
					Sec. 212. Prohibition of advance refunding of
				bonds.
					Sec. 213. CBO study on government spending on
				businesses.
					TITLE III—Repeal of alternative minimum tax
					Sec. 301. Repeal of alternative minimum tax.
					TITLE IV—Improvements in tax compliance
					Sec. 401. Increase in information return penalties.
					Sec. 402. E-filing requirement for certain large
				organizations.
					Sec. 403. Implementation of standards clarifying when employee
				leasing companies can be held liable for their clients' Federal employment
				taxes.
					Sec. 404. Expansion of IRS access to information in National
				Directory of New Hires for tax administration purposes.
					Sec. 405. Modification of criminal penalties for willful
				failures involving tax payments and filing requirements.
					Sec. 406. Penalties for failure to file certain returns
				electronically.
					Sec. 407. Reporting on identification of beneficial owners of
				certain foreign financial accounts.
					TITLE V—Miscellaneous provisions
					Sec. 501. Allowance of deduction for dividends received from
				controlled foreign corporations for 2011.
					Sec. 502. Denial of deduction for punitive damages.
					Sec. 503. Application of Medicare payroll tax to all State and
				local government employees.
					Sec. 504. Corrections for CPI overstatement in cost-of-living
				indexation.
					TITLE VI—Technical and conforming amendments
					Sec. 601. Technical and conforming amendments.
				
			2.PurposeThe purpose of this Act is to amend the
			 Internal Revenue Code of 1986—
			(1)to make the Federal individual income tax
			 system simpler, fairer, and more transparent by, among other reforms—
				(A)repealing the individual alternative
			 minimum tax,
				(B)increasing the basic standard deduction and
			 maintaining itemized deductions for mortgage interest and charitable
			 contributions, and
				(C)reducing the number of exclusions,
			 exemptions, deductions, and credits,
				(2)to make the Federal corporate income tax
			 rate a flat 24 percent, repeal the corporate alternative minimum tax, and
			 eliminate special tax preferences that favor particular types of businesses or
			 activities, and
			(3)to partially offset the Federal budget
			 deficit through the increased fiscal responsibility resulting from these
			 reforms.
			IIndividual income tax reforms
			101.Three progressive individual income tax
			 rates
				(a)Married individuals filing joint returns
			 and surviving spousesThe
			 table contained in section 1(a) is amended to read as follows:
					
						
							
								
									If taxable income is:The tax is:
									
								
								
									Not over $75,00015% of taxable income.
									
									Over $75,000 but not over $140,000$11,250, plus 25% of the excess over
						$75,000.
									
									Over $140,000$27,500, plus 35% of the excess over
						$140,000
									
								
							
						.
				(b)Heads of householdsThe table contained in section 1(b) is
			 amended to read as follows:
					
						
							
								
									If taxable income is:The tax is:
									
								
								
									Not over $56,25015% of taxable income.
									
									Over $56,250 but not over $105,000$8,437.50, plus 25% of the excess
						over $56,250.
									
									Over $105,000$20,625, plus 35% of the excess over
						$105,000
									
								
							
						.
				(c)Unmarried individuals (Other than surviving
			 spouses and heads of households)The table contained in section 1(c) is
			 amended to read as follows:
					
						
							
								
									If taxable income is:The tax is:
									
								
								
									Not over $37,50015% of taxable income.
									
									Over
						$37,500 but not over $70,000$5,625, plus 25% of the excess over $37,500.
									
									Over $70,000$13,750, plus 35% of the excess over
						$70,000
									
								
							
						.
				(d)Married individuals filing separate
			 returnsThe table contained
			 in section 1(d) is amended to read as follows:
					
						
							
								
									If taxable income is:The tax is:
									
								
								
									Not over $37,50015% of taxable income.
									
									Over
						$37,500 but not over $70,000$5,625, plus 25% of the excess over $37,500.
									
									Over $70,000$13,750, plus 35% of the excess over
						$70,000
									
								
							
						.
				(e)Repeal of
			 EGTRRA sunset
					(1)In
			 generalTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to section 101 (relating to income
			 tax rates for individuals) and section 302 (relating to 15 percent bracket) of
			 such Act.
					(2)Conforming
			 amendments
						(A)Section 1 is
			 amended by striking subsection (i).
						(B)Section
			 1(g)(7)(B)(ii)(II) is amended by striking 10 percent and
			 inserting 15 percent.
						(C)Section
			 3402(p)(1)(B) is amended by striking 3 lowest.
						(D)Section
			 3402(p)(2) is amended by striking 10 percent and inserting
			 15 percent.
						(E)Section
			 3402(q)(1) is amended by striking third and inserting
			 second.
						(F)Section
			 3402(r)(3) is amended by striking fourth and inserting
			 second.
						(G)Section
			 3406(a)(1) is amended by striking fourth and inserting
			 second.
						(H)Section 13273 of
			 the Revenue Reconciliation Act of 1993 is amended by striking
			 third and inserting second.
						(f)Conforming amendments to inflation
			 adjustment
					(1)Section 1(f) is amended—
						(A)by striking 1993 in
			 paragraph (1) and inserting 2012,
						(B)by striking except as provided in
			 paragraph (8) in paragraph (2)(A),
						(C)by striking 1992 in
			 paragraph (3)(B) and inserting 2011,
						(D)by striking paragraphs (7) and (8),
			 and
						(E)by striking Phaseout of Marriage Penalty in 15-Percent
			 Bracket; in the heading thereof.
						(2)The Internal Revenue Code of 1986 is
			 amended by striking calendar year 1992 each place it appears and
			 inserting calendar year 2011.
					(g)Effective dates
					(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2011.
					(2)Amendments to
			 withholding provisionsThe amendments made by subparagraphs (C)
			 through (H) of subsection (e)(2) shall apply to amounts paid after the 60th day
			 after the date of the enactment of this Act.
					102.Increase in basic standard
			 deduction
				(a)In generalParagraph (2) of section 63(c) is amended
			 to read as follows:
					
						(2)Basic standard deductionFor purposes of paragraph (1), the basic
				standard deduction is—
							(A)200 percent of the dollar amount in effect
				under subparagraph (C) for the taxable year in the case of—
								(i)a joint return, or
								(ii)a surviving spouse (as defined in section
				2(a)),
								(B)$22,500 in the case of a head of household
				(as defined in section 2(b)), or
							(C)$15,000 in any other case, reduced by any
				deduction allowed under section 62(a)(22) for such taxable
				year.
							.
				(b)Conforming amendment to inflation
			 adjustmentSection
			 63(c)(4)(B)(i) is amended by striking (2)(B), (2)(C), or.
				(c)Repeal of
			 EGTRRA sunsetTitle IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 section 301 of such Act (relating to standard deduction).
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
				103.Permanent extension of expansion of earned
			 income credit
				(a)Repeal of
			 EGTRRA sunsetTitle IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 section 303 of such Act (relating to earned income tax credit).
				(b)Effective
			 DateSubsection (a) shall
			 apply to taxable years beginning after December 31, 2011.
				104.Permanent
			 extension of expansion of dependent care credit
				(a)Repeal of
			 EGTRRA sunsetTitle IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 section 204 of such Act (relating to dependent care credit).
				(b)Effective
			 dateSubsection (a) shall apply to taxable years beginning after
			 December 31, 2011.
				105.Permanent
			 extension of child tax credit
				(a)Repeal of
			 EGTRRA sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to section 201 (relating to
			 modifications to child tax credit) and section 203 (relating to refunds
			 disregarded in the administration of Federal programs and federally assisted
			 programs) of such Act.
				(b)Effective
			 dateSubsection (a) shall apply to taxable years beginning after
			 December 31, 2011.
				106.Permanent
			 repeal of limitations on personal exemptions and itemized deductions
				(a)Repeal of
			 EGTRRA sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to section 102 (relating to repeal
			 of phaseout of personal exemptions) and 103 (relating to phaseout of overall
			 limitation on itemized deductions) of such Act.
				(b)Effective
			 DateSubsection (a) shall apply to taxable years beginning after
			 December 31, 2011.
				107.Elimination of
			 individual miscellaneous itemized deductions
				(a)In
			 generalSubsection (a) of section 67 is amended to read as
			 follows:
					
						(a)General
				ruleIn the case of an individual, miscellaneous deductions shall
				not be allowed for any taxable year beginning after December 31,
				2011.
						.
				(b)Conforming
			 amendments
					(1)The heading for
			 section 67 is amended by striking 2-percent floor on and inserting
			 Treatment
			 of.
					(2)The item relating
			 to section 67 in the table of sections for part I of subchapter B of chapter 1
			 is amended by striking 2-percent floor on and inserting
			 Treatment of.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				108.Treatment of
			 capital gains and dividends as ordinary income
				(a)Acceleration of
			 JGTRRA sunsetSection 303 of the Jobs and Growth Tax Relief
			 Reconciliation Act of 2003, as amended by section 102(a) of the Tax Relief,
			 Unemployment Insurance Reauthorization, and Job Creation Act of 2010, is
			 amended by striking December 31, 2012 and inserting
			 December 31, 2011.
				(b)Treatment of
			 capital gains and dividends as ordinary incomeSection 1(h),
			 after the application of subsection (a), is amended by adding at the end the
			 following new paragraph:
					
						(11)TerminationThis
				subsection shall not apply to taxable years beginning after December 31,
				2011.
						.
				109.Partial
			 exclusion of capital gains
				(a)Partial
			 exclusionPart III of subchapter B of chapter 1 is amended by
			 inserting before section 140 the following new section:
					
						139F.Capital gains
				partial exclusionFor any
				taxable year, gross income shall not include—
							(1)35 percent of so much of any gain from the
				sale or exchange during such taxable year of capital assets held for more than
				6 months but not more than 1 year as does not exceed $500,000, plus
							(2)35 percent of any long-term capital gain
				for such taxable year (determined after the application of section
				1202).
							.
				(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 is amended by inserting before the item relating to section 140 the
			 following new item:
					
						
							Sec. 139F. Capital gains partial
				exclusion.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				110.Partial
			 exclusion of dividends received by individuals
				(a)General
			 rulePart III of subchapter B of chapter 1 is amended by
			 inserting after section 115 the following new section:
					
						116.Partial
				exclusion of dividends received by individuals
							(a)Exclusion from
				gross incomeGross income does not include 35 percent of the
				qualified dividend income received during the taxable year by an
				individual.
							(b)Qualified
				dividend incomeFor purposes of this subsection—
								(1)In
				generalThe term qualified dividend income means
				dividends received with respect to any share of stock of—
									(A)any domestic
				corporation, or
									(B)any foreign
				corporation but only if such share of stock is readily tradable on an
				established securities market.
									(2)Certain
				dividends excludedSuch term shall not include—
									(A)any dividend from
				a corporation which for the taxable year of the corporation in which the
				distribution is made, or the preceding taxable year, is a corporation exempt
				from tax under section 501 or 521,
									(B)any amount
				allowed as a deduction under section 591 (relating to deduction for dividends
				paid by mutual savings banks, etc.), and
									(C)any dividend
				described in section 404(k).
									(3)Exclusion of
				dividends of certain foreign corporationsSuch term shall not
				include any dividend from a foreign corporation which for the taxable year of
				the corporation in which the distribution was made, or the preceding taxable
				year, is a foreign personal holding company (as defined in section 552), a
				foreign investment company (as defined in section 1246(b)), or a passive
				foreign investment company (as defined in section 1297).
								(4)Coordination
				with Section 246(c)Such term
				shall not include any dividend on any share of stock—
									(A)with respect to
				which the holding period requirements of section 246(c) are not met, or
									(B)to the extent
				that the taxpayer is under an obligation (whether pursuant to a short sale or
				otherwise) to make related payments with respect to positions in substantially
				similar or related property.
									(c)Special
				rules
								(1)Amounts taken
				into account as investment incomeQualified dividend income shall
				not include any amount which the taxpayer takes into account as investment
				income under section 163(d)(4)(B).
								(2)Coordination
				with foreign tax credit and deductionNo credit shall be allowed
				under section 901, and no deduction shall be allowed under this chapter, for
				any taxes paid or accrued with respect to any income excludable under this
				section.
								(3)Extraordinary
				dividendsIf an individual receives, with respect to any share of
				stock, qualified dividend income from 1 or more dividends which are
				extraordinary dividends (within the meaning of section 1059(c)), any loss on
				the sale or exchange of such share shall, to the extent of such dividends, be
				treated as long-term capital loss.
								(4)Certain
				nonresident aliens ineligible for exclusionIn the case of a
				nonresident alien individual, subsection (a) shall apply only in determining
				the tax imposed for the taxable year by sections 871(b)(1) and 877(b).
								(5)Exclusion
				disregarded in determining income for certain purposesSubsection
				(a) shall not apply for purposes of determining amounts of income under
				sections 32(i), 86(b), 135(b), 137(b), 219(g), 221(b), 408A(c)(3), 469(i), and
				530(c), or subpart A of part IV of subchapter A.
								(6)Treatment of
				dividends from regulated investment companies and real estate investment
				trustsA dividend from a regulated investment company or real
				estate investment trust shall be subject to the limitations prescribed in
				sections 854 and
				857.
								.
				(b)Exclusion of
			 dividends from investment incomeThe last sentence of
			 subparagraph (B) of section 163(d)(4) is amended to read as follows:
					
						Such term shall include qualified dividend
				income (as defined in section 116(b)) only to the extent the taxpayer elects to
				treat such income as investment income for purposes of this
				subsection.
						.
				(c)Treatment of
			 dividends from regulated investment companies
					(1)Subsection (a) of
			 section 854 is amended by inserting section 116 (relating to partial
			 exclusion of dividends received by individuals) and after For
			 purposes of.
					(2)Paragraph (1) of
			 section 854(b) is amended by redesignating subparagraph (B) as subparagraph (C)
			 and by inserting after subparagraph (A) the following new subparagraph:
						
							(B)Exclusion under
				Section 116
								(i)In
				generalIf the aggregate dividends received by a regulated
				investment company during any taxable year are less than 95 percent of its
				gross income, then, in computing the exclusion under section 116, rules similar
				to the rules of subparagraph (A) shall apply.
								(ii)Gross
				incomeFor purposes of clause (i), in the case of 1 or more sales
				or other dispositions of stock or securities, the term gross
				income includes only the excess of—
									(I)the net
				short-term capital gain from such sales or dispositions, over
									(II)the net
				long-term capital loss from such sales or
				dispositions.
									.
					(3)Subparagraph (C)
			 of section 854(b)(1), as redesignated by paragraph (2), is amended by striking
			 subparagraph (A) and inserting subparagraph (A) or
			 (B).
					(4)Paragraph (2) of
			 section 854(b) is amended by inserting the exclusion under section 116
			 and after for purposes of.
					(5)Subsection (b) of
			 section 854 is amended by adding at the end the following new paragraph:
						
							(5)Coordination
				with Section 116For purposes of
				paragraph (1)(B), an amount shall be treated as a dividend only if the amount
				is qualified dividend income (within the meaning of section
				116(b)).
							.
					(d)Treatment of
			 dividends received from real estate investment trustsSection
			 857(c) is amended to read as follows:
					
						(c)Restrictions
				applicable to dividends received from real estate investment trusts
							(1)Section
				243For purposes of section 243
				(relating to deductions for dividends received by corporations), a dividend
				received from a real estate investment trust which meets the requirements of
				this part shall not be considered a dividend.
							(2)Section
				116For purposes of section 116
				(relating to exclusion of dividends), rules similar to the rules of section
				854(b)(1)(B) shall apply to dividends received from a real estate trust which
				meets the requirements of this
				part.
							.
				(e)Conforming
			 amendments
					(1)Subsection (f) of
			 section 301 is amended adding at the end the following new paragraph:
						
							(4)For partial
				exclusion from gross income of dividends received by individuals, see section
				116.
							.
					(2)Paragraph (1) of
			 section 306(a) is amended by adding at the end the following new
			 subparagraph:
						
							(D)Treatment as
				dividendFor purposes of section 116, any amount treated as
				ordinary income under this paragraph shall be treated as a dividend received
				from the
				corporation.
							.
					(3)(A)Subpart C of part II of
			 subchapter C of chapter 1 is repealed.
						(B)(i)Section 338(h) is
			 amended by striking paragraph (14).
							(ii)Sections 467(c)(5)(C), 1255(b)(2),
			 and 1257(d) are each amended by striking , 341(e)(12),.
							(iii)The table of subparts for part II of
			 subchapter C of chapter 1 is amended by striking the item related to subpart
			 C.
							(4)Section 531(a) is
			 amended by inserting 90 percent (80 percent in the case of taxable years
			 beginning after 2007) of after equal to.
					(5)Section 541(a) is
			 amended by inserting 90 percent (80 percent in the case of taxable years
			 beginning after 2007) of after equal to.
					(6)Section 584(c) is
			 amended by adding at the end the following new flush sentence:
						
							The proportionate share of each participant
				in the amount of dividends received by the common trust fund and to which
				section 116 applies shall be considered for purposes of such paragraph as
				having been received by such
				participant.
							.
					(7)Section 643(a) is
			 amended by redesignating paragraph (7) as paragraph (8) and by inserting after
			 paragraph (6) the following new paragraph:
						
							(7)Excluded
				dividendsThere shall be included the amount of any dividends
				excluded from gross income under section 116 (relating to partial exclusion of
				dividends).
							.
					(8)Paragraph (5) of
			 section 702(a) is amended to read as follows:
						
							(5)dividends with
				respect to which section 116 or part VII of subchapter B
				applies,
							.
					(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				111.Nonrefundable
			 personal credit for interest on State and local bonds
				(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 is
			 amended by adding at the end the following new section:
					
						25E.Interest on
				State and local bonds
							(a)In
				generalIf a taxpayer other than a corporation holds a State or
				local bond on one or more interest payment dates of the bond during any taxable
				year, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to the sum of the credits
				determined under subsection (b) with respect to such dates.
							(b)Amount of
				creditThe amount of the credit determined under this subsection
				with respect to any interest payment date for a State or local bond is 25
				percent of the amount of interest payable by the issuer with respect to such
				date.
							(c)State or local
				bond
								(1)In
				generalFor purposes of this section, the term State or
				local bond means any bond issued as part of an issue if the interest on
				such bond would (but for this section) be excludable from gross income under
				section 103.
								(2)Applicable
				rulesFor purposes of applying paragraph (1)—
									(A)for purposes of
				section 149(b), a State or local bond shall not be treated as federally
				guaranteed by reason of the credit allowed under subsection (a), and
									(B)for purposes of
				section 148, the yield on a State or local bond shall be determined without
				regard to the credit allowed under subsection (a).
									(d)Interest payment
				dateFor purposes of this section, the term interest
				payment date means any date on which the holder of record of the State
				or local bond is entitled to a payment of interest under such bond.
							(e)Special
				rules
								(1)Interest on
				State or local bonds includible in gross income for federal income tax
				purposesFor purposes of this title, interest on any State or
				local bond shall be includible in gross income.
								(2)Application of
				certain rulesRules similar to the rules of subsections (f), (g),
				(h), and (i) of section 54A shall apply for purposes of the credit allowed
				under subsection (a).
								(f)RegulationsThe
				Secretary may prescribe such regulations and other guidance as may be necessary
				or appropriate to carry out this
				section.
							.
				(b)Conforming
			 amendments
					(1)Section 103(b) is
			 amended by adding at the end the following new paragraph:
						
							(4)Interest for
				which credit is allowableThe interest on any State or local bond
				for which a credit under seciton 25E is
				allowable.
							.
					(2)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
						
							
								Sec. 25E. Interest on State and local
				bonds.
							
							.
					(c)Transitional
			 coordination with state lawExcept as otherwise provided by a
			 State after the date of the enactment of this Act, the interest on any State or
			 local bond (as defined in section 25E of the Internal Revenue Code of 1986, as
			 added by this section) and the amount of any credit determined under such
			 section with respect to such bond shall be treated for purposes of the income
			 tax laws of such State as being exempt from Federal income tax.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2011.
				112.Retirement
			 savings accounts
				(a)In
			 GeneralSection 408A is amended to read as follows:
					
						408A.Retirement
				savings accounts
							(a)In
				GeneralExcept as provided in this section, a retirement savings
				account shall be treated for purposes of this title in the same manner as an
				individual retirement plan.
							(b)Retirement
				Savings AccountFor purposes of this title, the term
				retirement savings account means an individual retirement plan (as
				defined in section 7701(a)(37)) which—
								(1)is designated (in
				such manner as the Secretary may prescribe) at the time of establishment of the
				plan as a retirement savings account, and
								(2)does not accept
				any contribution (other than a qualified rollover contribution) which is not in
				cash.
								(c)Treatment of
				Contributions
								(1)Contribution
				limitNotwithstanding subsections (a)(1) and (b)(2)(A) of section
				408, the aggregate amount of contributions for any taxable year to all
				retirement savings accounts maintained for the benefit of an individual shall
				not exceed the lesser of—
									(A)$5,000, or
									(B)the amount of
				compensation includible in the individual’s gross income for such taxable
				year.
									(2)Special rule
				for certain married individualsIn the case of any individual who
				files a joint return for the taxable year, the amount taken into account under
				paragraph (1)(B) shall be increased by the excess (if any) of—
									(A)the compensation
				includible in the gross income of such individual’s spouse for the taxable
				year, over
									(B)the aggregate
				amount of contributions for the taxable year to all retirement savings accounts
				maintained for the benefit of such spouse.
									(3)Contributions
				permitted after age
				70½Contributions to a
				retirement savings account may be made even after the individual for whom the
				account is maintained has attained age 70½.
								(4)Mandatory
				distribution rules not to apply before deathNotwithstanding
				subsections (a)(6) and (b)(3) of section 408 (relating to required
				distributions), the following provisions shall not apply to any retirement
				savings account:
									(A)Section
				401(a)(9)(A).
									(B)The incidental
				death benefit requirements of section 401(a).
									(5)Rollover
				contributions
									(A)In
				generalNo rollover contribution may be made to a retirement
				savings account unless it is a qualified rollover contribution.
									(B)Coordination
				with limitA qualified rollover contribution shall not be taken
				into account for purposes of paragraph (1).
									(6)Rollovers from
				plans with taxable distributions
									(A)In
				generalNotwithstanding sections 402(c), 403(a)(4), 403(b)(8),
				408(d)(3), and 457(e)(16), in the case of any contribution to which this
				paragraph applies—
										(i)there shall be
				included in gross income any amount which would be includible were it not part
				of a qualified rollover contribution,
										(ii)section 72(t)
				shall not apply, and
										(iii)unless the
				taxpayer elects not to have this clause apply for any taxable year, any amount
				required to be included in gross income for such taxable year by reason of this
				paragraph for any contribution before January 1, 2012, shall be so included
				ratably over the 4-taxable year period beginning with such taxable year.
										Any
				election under clause (iii) for any contributions during a taxable year may not
				be changed after the due date (including extensions of time) for filing the
				taxpayer’s return for such taxable year.(B)Contributions
				to which paragraph appliesThis paragraph shall apply to any
				qualified rollover contribution to a retirement savings account (other than a
				rollover contribution from another such account).
									(C)Conversions of
				irasThe conversion of an individual retirement plan (other than
				a retirement savings account) to a retirement savings account shall be treated
				for purposes of this paragraph as a contribution to which this paragraph
				applies.
									(D)Additional
				reporting requirementsTrustees and plan administrators of
				eligible retirement plans (as defined in section 402(c)(8)(B)) and retirement
				savings accounts shall report such information as the Secretary may require to
				ensure that amounts required to be included in gross income under subparagraph
				(A) are so included. Such reports shall be made at such time and in such form
				and manner as the Secretary may require. The Secretary may provide that such
				information be included as additional information in reports required under
				section 408(i) or 6047.
									(E)Special rules
				for contributions to which a 4-year averaging appliesIn the case
				of a qualified rollover contribution to which subparagraph (A)(iii) applied,
				the following rules shall apply:
										(i)Acceleration of
				inclusion
											(I)In
				generalThe amount required to be included in gross income for
				each of the first 3 taxable years in the 4-year period under subparagraph
				(A)(iii) shall be increased by the aggregate distributions from retirement
				savings accounts for such taxable year which are allocable under subsection
				(d)(3) to the portion of such qualified rollover contribution required to be
				included in gross income under subparagraph (A)(i).
											(II)Limitation on
				aggregate amount includedThe amount required to be included in
				gross income for any taxable year under subparagraph (A)(iii) shall not exceed
				the aggregate amount required to be included in gross income under subparagraph
				(A)(iii) for all taxable years in the 4-year period (without regard to
				subclause (I)) reduced by amounts included for all preceding taxable
				years.
											(ii)Death of
				distributee
											(I)In
				generalIf the individual required to include amounts in gross
				income under such subparagraph dies before all of such amounts are included,
				all remaining amounts shall be included in gross income for the taxable year
				which includes the date of death.
											(II)Special rule
				for surviving spouseIf the spouse of the individual described in
				subclause (I) acquires the individual’s entire interest in any retirement
				savings account to which such qualified rollover contribution is properly
				allocable, the spouse may elect to treat the remaining amounts described in
				subclause (I) as includible in the spouse’s gross income in the taxable years
				of the spouse ending with or within the taxable years of such individual in
				which such amounts would otherwise have been includible. Any such election may
				not be made or changed after the due date (including extensions of time) for
				filing the spouse’s return for the taxable year which includes the date of
				death.
											(F)5-year holding
				period rulesIf—
										(i)any portion of a
				distribution from a retirement savings account is properly allocable to a
				qualified rollover contribution with respect to which an amount is includible
				in gross income under subparagraph (A)(i),
										(ii)such
				distribution is made during the 5-taxable year period beginning with the
				taxable year for which such contribution was made, and
										(iii)such
				distribution is not described in clause (i), (ii), or (iii) of subsection
				(d)(2)(A),
										then
				section 72(t) shall be applied as if such portion were includible in gross
				income.(7)Time when
				contributions madeFor purposes of this section, a taxpayer shall
				be deemed to have made a contribution to a retirement savings account on the
				last day of the preceding taxable year if the contribution is made on account
				of such taxable year and is made not later than the time prescribed by law for
				filing the return for such taxable year (not including extensions
				thereof).
								(8)Cost-of-living
				adjustment
									(A)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2012, the $5,000 amount under paragraph (1)(A) shall be increased by
				an amount equal to—
										(i)such dollar
				amount, multiplied by
										(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins.
										(B)Rounding
				rulesIf any amount after adjustment under subparagraph (A) is
				not a multiple of $500, such amount shall be rounded to the next lower multiple
				of $500.
									(d)Distribution
				RulesFor purposes of this title—
								(1)ExclusionAny
				qualified distribution from a retirement savings account shall not be
				includible in gross income.
								(2)Qualified
				distributionFor purposes of this subsection—
									(A)In
				generalThe term qualified distribution means any
				payment or distribution—
										(i)made on or after
				the date on which the individual attains age 58,
										(ii)made to a
				beneficiary (or to the estate of the individual) on or after the death of the
				individual,
										(iii)attributable to
				the individual’s being disabled (within the meaning of section 72(m)(7)),
				or
										(iv)to which section
				72(t)(2)(F) applies (if such payment or distribution is made before January 1,
				2015).
										(B)Distributions
				of excess contributions and earningsThe term qualified
				distribution shall not include any distribution of any contribution
				described in section 408(d)(4) and any net income allocable to the
				contribution.
									(3)Ordering
				rulesFor purposes of applying this section and section 72 to any
				distribution from a retirement savings account, such distribution shall be
				treated as made—
									(A)from
				contributions to the extent that the amount of such distribution, when added to
				all previous distributions from the retirement savings account, does not exceed
				the aggregate contributions to the retirement savings account, and
									(B)from such
				contributions in the following order:
										(i)Contributions
				other than qualified rollover contributions with respect to which an amount is
				includible in gross income under subsection (c)(6)(A)(i).
										(ii)Qualified
				rollover contributions with respect to which an amount is includible in gross
				income under subsection (c)(6)(A)(i) on a first-in, first-out basis.
										Any
				distribution allocated to a qualified rollover contribution under subparagraph
				(B)(ii) shall be allocated first to the portion of such contribution required
				to be included in gross income.(4)Aggregation
				rulesSection 408(d)(2) shall be applied separately with respect
				to retirement savings accounts and other individual retirement plans.
								(e)Qualified
				Rollover Contribution
								(1)In
				generalFor purposes of this section, the term qualified
				rollover contribution means—
									(A)a rollover
				contribution to a retirement savings account of an individual from another such
				account of such individual or such individual’s spouse, or from an individual
				retirement plan of such individual, but only if such rollover contribution
				meets the requirements of section 408(d)(3), and
									(B)a rollover
				contribution described in section 402(c), 402A(c)(3)(A), 403(a)(4), 403(b)(8),
				or 457(e)(16).
									(2)Coordination
				with limitation on ira rolloversFor purposes of section
				408(d)(3)(B), there shall be disregarded any qualified rollover contribution
				from an individual retirement plan (other than a retirement savings account) to
				a retirement savings account.
								(f)Individual
				Retirement PlanFor purposes of this section—
								(1)a simplified
				employee pension or a simple retirement account may not be designated as a
				retirement savings account, and
								(2)contributions to
				any such pension or account shall not be taken into account for purposes of
				subsection (c)(1).
								(g)CompensationFor
				purposes of this section, the term compensation includes earned
				income (as defined in section 401(c)(2)). Such term does not include any amount
				received as a pension or annuity and does not include any amount received as
				deferred compensation. Such term shall include any amount includible in the
				individual’s gross income under section 71 with respect to a divorce or
				separation instrument described in section 71(b)(2)(A). For purposes of this
				subsection, section 401(c)(2) shall be applied as if the term trade or business
				for purposes of section 1402 included service described in section
				1402(c)(6).
							.
				(b)Roth IRAs
			 Treated as Retirement Savings AccountsIn the case of any taxable
			 year beginning after December 31, 2011, any Roth IRA (as defined in section
			 408A(b) of the Internal Revenue Code of 1986, as in effect on the day before
			 the date of the enactment of this Act) shall be treated for purposes of such
			 Code as having been designated at the time of the establishment of the plan as
			 a retirement savings account under section 408A(b) of such Code (as amended by
			 this section).
				(c)Contributions
			 to Other Individual Retirement Plans Prohibited
					(1)Individual
			 retirement accountsParagraph (1) of section 408(a) is amended to
			 read as follows:
						
							(1)Except in the
				case of a simplified employee pension, a simple retirement account, or a
				rollover contribution described in subsection (d)(3) or in section 402(c),
				403(a)(4), 403(b)(8), or 457(e)(16), no contribution will be accepted on behalf
				of any individual for any taxable year beginning after December 31, 2011. In
				the case of any simplified employee pension or simple retirement account, no
				contribution will be accepted unless it is in cash and contributions will not
				be accepted for the taxable year on behalf of any individual in excess
				of—
								(A)in the case of a
				simplified employee pension, the amount of the limitation in effect under
				section 415(c)(1)(A), and
								(B)in the case of a
				simple retirement account, the sum of the dollar amount in effect under
				subsection (p)(2)(A)(ii) and the employer contribution required under
				subparagraph (A)(iii) or (B)(i) of subsection
				(p)(2).
								.
					(2)Individual
			 retirement annuitiesParagraph (2) of section 408(b) is
			 amended—
						(A)by redesignating
			 subparagraphs (A), (B), and (C) as subparagraphs (B), (C), and (D),
			 respectively, and by inserting before subparagraph (B), as so redesignated, the
			 following new subparagraph:
							
								(A)except in the
				case of a simplified employee pension, a simple retirement account, or a
				rollover contribution described in subsection (d)(3) or in section 402(c),
				403(a)(4), 403(b)(8), or 457(e)(16), a premium shall not be accepted on behalf
				of any individual for any taxable year beginning after December 31,
				2011,
								,
				and
						(B)by amending
			 subparagraph (C), as redesignated by subparagraph (A), to read as
			 follows:
							
								(C)the annual
				premium on behalf of any individual will not exceed—
									(i)in the case of a
				simplified employee pension, the amount of the limitation in effect under
				section 415(c)(1)(A), and
									(ii)in the case of a
				simple retirement account, the sum of the dollar amount in effect under
				subsection (p)(2)(A)(ii) and the employer contribution required under
				subparagraph (A)(iii) or (B)(i) of subsection (p)(2),
				and
									.
						(d)Conforming
			 Amendments
					(1)(A)Section 219 is amended
			 to read as follows:
							
								219.Contributions
				to certain retirement plans allowing only employee contributions
									(a)Allowance of
				DeductionIn the case of an individual, there shall be allowed as
				a deduction the amount contributed on behalf of such individual to a plan
				described in section 501(c)(18).
									(b)Maximum Amount
				of DeductionThe amount allowable as a deduction under subsection
				(a) to any individual for any taxable year shall not exceed the lesser
				of—
										(1)$7,000, or
										(2)an amount equal
				to 25 percent of the compensation (as defined in section 415(c)(3)) includible
				in the individual’s gross income for such taxable year.
										(c)Beneficiary
				Must Be Under Age 70½No
				deduction shall be allowed under this section with respect to any contribution
				on behalf of an individual if such individual has attained age 70½ before the
				close of such individual’s taxable year for which the contribution was
				made.
									(d)Special
				Rules
										(1)Married
				individualsThe maximum deduction under subsection (b) shall be
				computed separately for each individual, and this section shall be applied
				without regard to any community property laws.
										(2)ReportsThe
				Secretary shall prescribe regulations which prescribe the time and the manner
				in which reports to the Secretary and plan participants shall be made by the
				plan administrator of a qualified employer or government plan receiving
				qualified voluntary employee contributions.
										(e)Cross
				ReferenceFor failure to provide required reports, see section
				6652(g).
									.
						(B)Section 25B(d) is amended—
							(i)in paragraph (1)(A), by striking
			 (as defined in section 219(e)), and
							(ii)by adding at the end the following
			 new paragraph:
								
									(3)Qualified
				retirement contributionThe term qualified retirement
				contribution means—
										(A)any amount paid
				in cash for the taxable year by or on behalf of an individual to an individual
				retirement plan for such individual’s benefit, and
										(B)any amount
				contributed on behalf of any individual to a plan described in section
				501(c)(18).
										.
							(C)Section 86(f)(3) is amended by
			 striking section 219(f)(1) and inserting section
			 408A(g).
						(D)Section 132(m)(3) is amended by
			 inserting (as in effect on the day before the date of the enactment of
			 the Retirement Savings Account Act) after section
			 219(g)(5).
						(E)Subparagraphs (A), (B), and (C) of
			 section 220(d)(4) are each amended by inserting , as in effect on the
			 day before the date of the enactment of the Retirement Savings Account
			 Act at the end.
						(F)Section 408(b) is amended in the last
			 sentence by striking section 219(b)(1)(A) and inserting
			 paragraph (2)(C).
						(G)Section 408(p)(2)(D)(ii) is amended by
			 inserting (as in effect on the day before the date of the enactment of
			 the Retirement Savings Account Act) after section
			 219(g)(5).
						(H)Section 409A(d)(2) is amended by
			 inserting (as in effect on the day before the date of the enactment of
			 the Retirement Savings Account Act) after subparagraph
			 (A)(iii)).
						(I)Section 501(c)(18)(D)(i) is amended by
			 striking section 219(b)(3) and inserting section
			 219(b).
						(J)Section 6652(g) is amended by striking
			 section 219(f)(4) and inserting section
			 219(d)(2).
						(K)The table of sections for part VII of
			 subchapter B of chapter 1 is amended by striking the item relating to section
			 219 and inserting the following new item:
							
								
									Sec. 219. Contributions to certain
				retirement plans allowing only employee
				contributions.
								
								.
						(2)(A)Section 408(d)(4)(B) is
			 amended to read as follows:
							
								(B)no amount is
				excludable from gross income under subsection (h) or (k) of section 402 with
				respect to such contribution,
				and
								.
						(B)Section 408(d)(5)(A) is amended to
			 read as follows:
							
								(A)In
				generalIn the case of any individual, if the aggregate
				contributions (other than rollover contributions) paid for any taxable year to
				an individual retirement account or for an individual retirement annuity do not
				exceed the dollar amount in effect under subsection (a)(1) or (b)(2)(C), as the
				case may be, paragraph (1) shall not apply to the distribution of any such
				contribution to the extent that such contribution exceeds the amount which is
				excludable from gross income under subsection (h) or (k) of section 402, as the
				case may be, for the taxable year for which the contribution was paid—
									(i)if such
				distribution is received after the date described in paragraph (4),
									(ii)but only to the
				extent that such excess contribution has not been excluded from gross income
				under subsection (h) or (k) of section
				402.
									.
						(C)Section 408(d)(5) is amended by
			 striking the last sentence.
						(D)Section 408(d)(7) is amended to read
			 as follows:
							
								(7)Certain
				transfers from simplified employee pensions prohibited until deferral test
				metNotwithstanding any other provision of this subsection or
				section 72(t), paragraph (1) and section 72(t)(1) shall apply to the transfer
				or distribution from a simplified employee pension of any contribution under a
				salary reduction arrangement described in subsection (k)(6) (or any income
				allocable thereto) before a determination as to whether the requirements of
				subsection (k)(6)(A)(iii) are met with respect to such
				contribution.
								.
						(E)Section 408 is amended by striking
			 subsection (j).
						(F)(i)Section 408 is amended
			 by striking subsection (o).
							(ii)Section 6693 is amended by striking
			 subsection (b) and by redesignating subsections (c) and (d) as subsections (b)
			 and (c), respectively.
							(G)Section 408(p) is amended by striking
			 paragraph (8) and by redesignating paragraphs (9) and (10) as paragraphs (8)
			 and (9), respectively.
						(3)(A)Section 4973(a)(1) is
			 amended to read as follows:
							
								(1)an individual
				retirement
				plan,
								.
						(B)Section 4973(b) is amended to read as
			 follows:
							
								(b)Excess
				Contributions to Simplified Employee Pensions and Simple Retirement
				AccountsFor purposes of this section, in the case of simplified
				employee pensions or simple retirement accounts, the term excess
				contributions means the sum of—
									(1)the excess (if
				any) of—
										(A)the amount
				contributed for the taxable year to the pension or account, over
										(B)the amount
				applicable to the pension or account under subsection (a)(1) or (b)(2) of
				section 408, and
										(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
										(A)the distributions
				out of the account for the taxable year which were included in the gross income
				of the payee under section 408(d)(1),
										(B)the distributions
				out of the account for the taxable year to which section 408(d)(5) applies,
				and
										(C)the excess (if
				any) of the maximum amount excludable from gross income for the taxable year
				under subsection (h) or (k) of section 402 over the amount contributed to the
				pension or account for the taxable year.
										For
				purposes of this subsection, any contribution which is distributed from a
				simplified employee pension or simple retirement account in a distribution to
				which section 408(d)(4) applies shall be treated as an amount not
				contributed..
						(C)Section 4973 is amended by adding at
			 the end the following new subsection:
							
								(h)Excess
				Contributions to Certain Individual Retirement PlansFor purposes
				of this section, in the case of individual retirement plans (other than
				retirement savings accounts, simplified employee pensions, and simple
				retirement accounts), the term excess contribution means the sum
				of—
									(1)the aggregate
				amount contributed for the taxable year to the individual retirement plans,
				and
									(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
										(A)the distributions
				out of the plans which were included in gross income under section 408(d)(1),
				and
										(B)the distributions
				out of the plans for the taxable year to which section 408(d)(5)
				applies.
										For
				purposes of this subsection, any contribution which is distributed from the
				plan in a distribution to which section 408(d)(4) applies shall be treated as
				an amount not
				contributed..
						(4)(A)Sections 402(c)(8)(B),
			 402A(c)(3)(A)(ii), 1361(c)(2)(A), 3405(e)(1)(B), and 4973(f) are each amended
			 by striking Roth IRA each place it appears and inserting
			 retirement savings account.
						(B)Section 4973(f)(1)(A) is amended by
			 striking Roth IRAs and inserting retirement savings
			 accounts.
						(C)Paragraphs (1)(B) and (2)(B) of
			 section 4973(f) are each amended by striking sections 408A(c)(2) and
			 (c)(3) and inserting section 408A(c)(1).
						(D)Subsection (f) of section 4973 is
			 amended in the heading by striking Roth
			 IRAs and inserting Retirement
			 Savings Accounts.
						(e)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				113.American Dream
			 Accounts
				(a)In
			 generalSubchapter F of Chapter 1 is amended by adding at the end
			 the following new part:
					
						IXAmerican Dream
				Accounts
							530A.American Dream Accounts
								(a)General
				ruleAn American Dream Account shall be exempt from taxation
				under this subtitle. Notwithstanding the preceding sentence, such account shall
				be subject to the taxes imposed by section 511 (relating to imposition of tax
				on unrelated business income of charitable organizations).
								(b)American Dream
				AccountFor purposes of this section, the term American
				Dream Account means a trust created or organized in the United States
				for the exclusive benefit of an individual or his beneficiaries and which is
				designated (in such manner as the Secretary shall prescribe) at the time of the
				establishment of the trust as an American Dream Account, but only if the
				written governing instrument creating the trust meets the following
				requirements:
									(1)Except in the
				case of a qualified rollover contribution described in subsection (d)—
										(A)no contribution
				will be accepted unless it is in cash, and
										(B)contributions
				will not be accepted for the calendar year in excess of the contribution limit
				specified in subsection (c)(1).
										(2)The trustee is a
				bank (as defined in section 408(n)) or another person who demonstrates to the
				satisfaction of the Secretary that the manner in which that person will
				administer the trust will be consistent with the requirements of this section
				or who has so demonstrated with respect to any individual retirement
				plan.
									(3)No part of the
				trust assets will be invested in life insurance contracts.
									(4)The interest of
				an individual in the balance of his account is nonforfeitable.
									(5)The assets of the
				trust shall not be commingled with other property except in a common trust fund
				or common investment fund.
									(c)Treatment of
				contributions and distributions
									(1)Contribution
				limit
										(A)In
				generalThe aggregate amount of contributions (other than
				qualified rollover contributions described in subsection (d)) for any calendar
				year to all American Dream Accounts maintained for the benefit of an individual
				shall not exceed $2,000.
										(B)Cost-of-living
				adjustment
											(i)In
				generalIn the case of any calendar year after 2012, the $2,000
				amount under subparagraph (A) shall be increased by an amount equal to—
												(I)such dollar
				amount, multiplied by
												(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year.
												(ii)Rounding
				rulesIf any amount after adjustment under clause (i) is not a
				multiple of $500, such amount shall be rounded to the next lower multiple of
				$500.
											(2)DistributionsAny
				distribution from an American Dream Account shall not be includible in gross
				income.
									(d)Qualified
				rollover contributionFor purposes of this section, the term
				qualified rollover contribution means a contribution to an
				American Dream Account—
									(1)from another such
				account of the same beneficiary, but only if such amount is contributed not
				later than the 60th day after the distribution from such other account,
									(2)from an American
				Dream Account of a spouse of the beneficiary of the account to which the
				contribution is made, but only if such amount is contributed not later than the
				60th day after the distribution from such other account, and
									(3)before January 1,
				2012, from—
										(A)a qualified
				tuition program pursuant to section 529(c)(3)(E), or
										(B)a Coverdell
				education savings account pursuant to section 530(d)(9).
										(e)Loss of
				taxation exemption of account where beneficiary engages in prohibited
				transactionRules similar to the rules of paragraph (2) of
				section 408(e) shall apply to any American Dream Account.
								(f)Custodial
				accountsFor purposes of this section, a custodial account or an
				annuity contract issued by an insurance company qualified to do business in a
				State shall be treated as a trust under this section if—
									(1)the custodial
				account or annuity contract would, except for the fact that it is not a trust,
				constitute a trust which meets the requirements of subsection (b), and
									(2)in the case of a
				custodial account, the assets of such account are held by a bank (as defined in
				section 408(n)) or another person who demonstrates, to the satisfaction of the
				Secretary, that the manner in which he will administer the account will be
				consistent with the requirements of this section.
									For
				purposes of this title, in the case of a custodial account or annuity contract
				treated as a trust by reason of the preceding sentence, the person holding the
				assets of such account or holding such annuity contract shall be treated as the
				trustee thereof.(g)ReportsThe
				trustee of an American Dream Account shall make such reports regarding such
				account to the Secretary and to the beneficiary of the account with respect to
				contributions, distributions, and such other matters as the Secretary may
				require. The reports required by this subsection shall be filed at such time
				and in such manner and furnished to such individuals at such time and in such
				manner as may be
				required.
								.
				(b)Tax on excess
			 contributions
					(1)In
			 generalSubsection (a) of section 4973 is amended by striking
			 or at the end of paragraph (4), by inserting or
			 at the end of paragraph (5), and by inserting after paragraph (5) the following
			 new paragraph:
						
							(6)an American Dream
				Account (as defined in section
				530A),
							.
					(2)Excess
			 contributionSection 4973 is amended by adding at the end the
			 following new subsection:
						
							(h)Excess
				contributions to American Dream AccountsFor purposes of this
				section—
								(1)In
				generalIn the case of American Dream Accounts (within the
				meaning of section 530A), the term excess contributions means the
				sum of—
									(A)the amount by
				which the amount contributed for the calendar year to such accounts (other than
				qualified rollover contributions (as defined in section 530A(d))) exceeds the
				contribution limit under section 530A(c)(1), and
									(B)the amount
				determined under this subsection for the preceding calendar year, reduced by
				the excess (if any) of the maximum amount allowable as a contribution under
				section 530A(c)(1) for the calendar year over the amount contributed to the
				accounts for the calendar year.
									(2)Special
				ruleA contribution shall not be taken into account under
				paragraph (1) if such contribution (together with the amount of net income
				attributable to such contribution) is returned to the beneficiary before July 1
				of the year following the year in which the contribution is
				made.
								.
					(c)Failure To
			 provide reports on American Dream AccountsParagraph (2) of
			 section 6693(a) is amended by striking and at the end of
			 subparagraph (D), by striking the period at the end of subparagraph (E) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
					
						(F)section 530A(g)
				(relating to American Dream
				Accounts).
						.
				(d)Rollovers from
			 certain other Tax-Free accounts
					(1)Qualified State
			 tuition plansParagraph (3) of section 529(c) is amended by
			 adding at the end the following new subparagraph:
						
							(E)Rollovers to
				American Dream Accounts
								(i)In
				generalSubparagraph (A) shall not apply to the qualified portion
				of any distribution which, before January 1, 2013, and within 60 days of such
				distribution, is transferred to an American Dream Account (within the meaning
				of section 530A) of the designated beneficiary. This subparagraph shall only
				apply to distributions in accordance with the previous sentence from an account
				which was in existence with respect to such designated beneficiary on December
				31, 2010.
								(ii)Qualified
				portionFor purposes of this subparagraph, the term
				qualified portion means the amount equal to the sum of—
									(I)the lesser of
				$50,000 or the amount which is in the account of the designated beneficiary on
				December 31, 2010,
									(II)any
				contributions to such account for the taxable year beginning after December 31,
				2010, and before January 1, 2012, and
									(III)any earnings of
				such account for such year.
									(iii)LimitationThe
				sum of the amounts taken into account under clause (ii)(II) with respect to all
				accounts of the designated beneficiary plus any amounts with respect to such
				designated beneficiary taken into account under section 530(d)(9)(B)(ii) shall
				not exceed the sum of $2,000 plus the earnings attributable to such
				amounts.
								.
					(2)Coverdell
			 education savings accountsSubsection (d) of section 530 is
			 amended by inserting at the end the following new paragraph:
						
							(10)Rollovers to
				American Dream Accounts
								(A)In
				generalParagraph (1) shall not apply to the qualified portion of
				any amount paid or distributed from a Coverdell education savings account to
				the extent that the amount received is paid, before January 1, 2013, and not
				later than the 60th day after the date of such payment or distribution, into an
				American Dream Account (within the meaning of section 530A) for the benefit of
				the same beneficiary. This paragraph shall only apply to amounts paid or
				distributed in accordance with the preceding sentence from an account which was
				in existence with respect to such beneficiary on December 31, 2010.
								(B)Qualified
				portionFor purposes of this paragraph, the term qualified
				portion means the amount equal to the sum of—
									(i)the amount which
				is in the account of the beneficiary on December 31, 2010,
									(ii)any
				contributions to such account for the taxable year beginning after December 31,
				2010, and before January 1, 2012, and
									(iii)any earnings of
				such account for such year.
									(C)LimitationThe
				sum of the amounts taken into account under subparagraph (B)(ii) with respect
				to all accounts of the beneficiary plus any amounts with respect to such
				beneficiary taken into account under section 529(c)(3)(E)(ii)(II) shall not
				exceed the sum of $2,000 plus the earnings attributable to such
				amounts.
								.
					(e)Conforming
			 amendmentThe table of parts for subchapter F of chapter 1 is
			 amended by adding at the end the following new item:
					
						
							Part IX. American Dream
				Accounts
						
						.
				(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				114.Consolidation
			 of tax credits and deductions for education expenses
				(a)In
			 generalSection 25A of the
			 Internal Revenue Code of 1986, after the application of section 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001, is amended to read
			 as follows:
					
						25A.Qualified
				tuition and related expenses credit
							(a)Allowance of
				Credit
								(1)In
				generalIn the case of any eligible individual for whom an
				election is in effect under this section, there shall be allowed as a credit
				against the tax imposed by this chapter for the taxable year an amount equal to
				the applicable percentage of so much of the qualified tuition and related
				expenses paid by the taxpayer during the taxable year (for education furnished
				to the eligible individual during any academic period beginning in such taxable
				year) as does not exceed $10,000.
								(2)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is—
									(A)for the first 2
				taxable years such an election is in effect with respect to an eligible
				individual, 20 percent,
									(B)for the next 2
				such taxable years, 15 percent, and
									(C)notwithstanding
				subparagraph (A), for any taxable year such eligible individual attends or is
				enrolled in only one academic period, 15 percent.
									(b)Limitations
								(1)Modified
				adjusted gross income limitation
									(A)In
				generalThe amount which would (but for this paragraph) be taken
				into account under subsection (a) for the taxable year shall be reduced (but
				not below zero) by the amount determined under paragraph (2).
									(B)Amount of
				reductionThe amount determined under this paragraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account as—
										(i)the excess
				of—
											(I)the taxpayer's
				modified adjusted gross income for such taxable year, over
											(II)$50,000 (twice
				such amount in the case of a joint return), bears to
											(ii)$40,000 (twice
				such amount in the case of a joint return).
										(C)Modified
				adjusted gross incomeThe term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or 933.
									(2)Credit allowed
				for only 4 taxable yearsAn election to have this section apply
				with respect to any eligible individual may not be made for any taxable year if
				such an election (by the taxpayer or any other individual) is in effect with
				respect to such individual for any 4 prior taxable years.
								(c)DefinitionsFor
				purposes of this section—
								(1)Eligible
				individualThe term eligible individual means any
				individual described in paragraph (2).
								(2)Qualified
				tuition and related expenses
									(A)In
				generalThe term qualified tuition and related
				expenses means tuition and fees required for the enrollment or
				attendance of—
										(i)taxpayer,
										(ii)the taxpayer's
				spouse, or
										(iii)any dependent
				of the taxpayer with respect to whom the taxpayer is allowed a deduction under
				section 151,
										at an
				eligible educational institution for courses of instruction of such individual
				at such institution.(B)Student loan
				interest
										(i)In
				generalSuch term shall include so much of the interest paid on
				any qualified education loan of such individual as does not exceed $2,500,
				reduced by any amount taken into account under this section for any preceding
				taxable year.
										(ii)Qualified
				education loanFor purposes of clause (i), the term
				qualified education loan means any indebtedness incurred by the
				taxpayer solely to pay qualified tuition and related expenses—
											(I)which are
				incurred on behalf of an eligible individual as of the time the indebtedness
				was incurred,
											(II)which are paid
				or incurred within a reasonable period of time before or after the indebtedness
				is incurred, and
											(III)which are
				attributable to education furnished during a period during which the recipient
				was an eligible individual.
											Such term
				includes indebtedness used to refinance indebtedness which qualifies as a
				qualified education loan. Such term shall not include any indebtedness owed to
				a person who is related (within the meaning of section 267(b) or 707(b)(1)) to
				the eligible individual or to any person by reason of a loan under any
				qualified employer plan (as defined in section 72(p)(4)) or under any contract
				referred to in section 72(p)(5).(C)BooksSuch
				term shall include books required for such individual's academic courses of
				instruction at the eligible educational institution.
									(D)Exception for
				education involving sports, etcSuch term does not include
				expenses with respect to any course or other education involving sports, games,
				or hobbies, unless such course or other education is part of the individual's
				degree program.
									(E)Exception for
				nonacademic feesSuch term does not include student activity
				fees, athletic fees, insurance expenses, or other expenses unrelated to an
				individual's academic course of instruction.
									(3)Eligible
				educational institutionThe term eligible educational
				institution means an institution—
									(A)which is
				described in section 481 of the Higher Education Act of 1965, as in effect on
				the date of the enactment of the Taxpayer Relief Act of 1997, and
									(B)which is eligible
				to participate in a program under title IV of the Higher Education Act of
				1965.
									(d)Special
				Rules
								(1)Identification
				requirementNo credit shall be allowed under subsection (a) to a
				taxpayer with respect to an eligible student unless the taxpayer includes the
				name and taxpayer identification number of such student on the return of tax
				for the taxable year.
								(2)Adjustment for
				certain scholarshipsThe amount of qualified tuition and related
				expenses otherwise taken into account under subsection (a) with respect to an
				individual for an academic period shall be reduced (before the application of
				subsections (a) and (b)) by the sum of any amounts paid for the benefit of such
				individual which are allocable to such period as—
									(A)a qualified
				scholarship which is excludable from gross income under section 117,
									(B)an educational
				assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United
				States Code, or under chapter 1606 of title 10, United States Code, and
									(C)a payment (other
				than a gift, bequest, devise, or inheritance within the meaning of section
				102(a)) for such student's educational expenses, or attributable to such
				individual's enrollment at an eligible educational institution, which is
				excludable from gross income under any law of the United States.
									(3)Treatment of
				expenses paid by dependentIf a deduction under section 151 with
				respect to an individual is allowed to another taxpayer for a taxable year
				beginning in the calendar year in which such individual's taxable year
				begins—
									(A)no credit shall
				be allowed under subsection (a) to such individual for such individual's
				taxable year, and
									(B)qualified tuition
				and related expenses paid by such individual during such individual's taxable
				year shall be treated for purposes of this section as paid by such other
				taxpayer.
									(4)Treatment of
				certain prepaymentsIf qualified tuition and related expenses are
				paid by the taxpayer during a taxable year for an academic period which begins
				during the first 3 months following such taxable year, such academic period
				shall be treated for purposes of this section as beginning during such taxable
				year.
								(5)Denial of
				double benefitNo credit shall be allowed under this section for
				any expense for which deduction is allowed under any other provision of this
				chapter.
								(6)No credit for
				married individuals filing separate returnsIf the taxpayer is a
				married individual (within the meaning of section 7703), this section shall
				apply only if the taxpayer and the taxpayer's spouse file a joint return for
				the taxable year.
								(7)Nonresident
				aliensIf the taxpayer is a nonresident alien individual for any
				portion of the taxable year, this section shall apply only if such individual
				is treated as a resident alien of the United States for purposes of this
				chapter by reason of an election under subsection (g) or (h) of section
				6013.
								(e)Inflation
				Adjustment
								(1)In
				generalIn the case of any taxable year beginning after 2012, the
				$50,000 amount in subsection (b)(1)(B)(i)(II) shall be increased by an amount
				equal to—
									(A)such dollar
				amount, multiplied by
									(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins.
									(2)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of $1,000.
								(f)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this section, including regulations providing for a recapture of the
				credit allowed under this section in cases where there is a refund in a
				subsequent taxable year of any expense which was taken into account in
				determining the amount of such
				credit.
							.
				(b)Repeal of
			 deduction for interest on education loansPart VII of subchapter
			 B of chapter 1 is amended by striking section 221.
				(c)Conforming
			 Amendments
					(1)Section 62(a) is
			 amended by striking paragraph (17).
					(2)Subparagraph (A)
			 of section 86(b)(2) is amended by striking , 221.
					(3)Subparagraph (B)
			 of section 72(t)(7) is amended by striking section 25A(g)(2) and
			 inserting section 25A(d)(2).
					(4)Subparagraph (A)
			 of section 135(c)(4) is amended by striking , 221.
					(5)Subparagraph (A)
			 of section 137(b)(3) is amended by striking , 221.
					(6)Paragraph (2) of
			 section 163(h) is amended by adding and at the end of
			 subparagraph (D), by striking , and at the end of subparagraph
			 (E) and inserting a period, and by striking subparagraph (F).
					(7)Subparagraph (A)
			 of section 199(d)(2) is amended by striking , 221.
					(8)Clause (ii) of
			 section 219(g)(3)(A) is amended by striking , 221.
					(9)Clause (iii) of
			 section 469(i)(3)(F) is amended by striking , 221.
					(10)Subclause (I) of
			 section 529(c)(3)(B)(v) is amended by striking section 25A(g)(2)
			 and inserting section 25A(d)(2).
					(11)Paragraph (3) of
			 section 529(e) is amended—
						(A)by striking
			 (as defined in section 25A(b)(3)) in subparagraph (A),
			 and
						(B)by adding at the
			 end the following new subparagraph:
							
								(C)Eligible
				studentFor purposes of this paragraph, the term eligible
				student means, with respect to any academic period, a student
				who—
									(i)meets the
				requirements of section 484(a)(1) of the Higher Education Act of 1965 (20
				U.S.C. 1091(a)(1)), as in effect on the date of the enactment of the Taxpayer
				Relief Act of 1997, and
									(ii)is carrying at
				least ½ the normal full-time workload for the course of study the student is
				pursuing.
									.
						(12)Clause (iii) of
			 section 530(d)(4)(B) is amended by striking section 25A(g)(2)
			 and inserting section 25A(d)(2).
					(13)Section 1400O is
			 amended by adding at the end the following flush sentence:
						
							For purposes
				of this section, any reference to section 25A shall be treated as a reference
				to such section as in effect on the day before the date of the enactment of
				this
				sentence..
					(14)Subparagraph (J)
			 of section 6213(g)(2) is amended by striking section 25A(g)(1)
			 and inserting section 25A(d)(1).
					(15)Subsection (e)
			 of section 6050S is amended by inserting (as in effect before the date
			 of the enactment of the Bipartisan Tax
			 Fairness and Simplification Act of 2011) before the end
			 period.
					(d)Clerical
			 Amendments
					(1)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 is amended by
			 striking the item relating to section 25A and inserting the following:
						
							
								25A. Qualified tuition and
				related expenses
				credit.
							
							.
					(2)The table of
			 sections for part VII of subchapter B of chapter 1 is amended by striking the
			 item relating to section 221.
					(e)Effective
			 DateThe amendments made by this section shall apply to expenses
			 paid after December 31, 2011, for education furnished in academic periods
			 beginning after such date.
				115.Termination of various exclusions,
			 exemptions, deductions, and credits
				(a)In GeneralSubchapter C of chapter 90 is amended by
			 adding at the end the following new section:
					
						7875.Termination of certain
				provisionsThe following
				provisions shall not apply to taxable years beginning after December 31,
				2011:
							(1)Section 74(c) (relating to exclusion of
				certain employee achievement awards).
							(2)Section 79 (relating to exclusion of
				group-term life insurance purchased for employees).
							(3)Section 119 (relating to exclusion of meals
				or lodging furnished for the convenience of the employer).
							(4)Section 125 (relating to exclusion of
				cafeteria plan benefits).
							(5)Section 132 (relating to certain fringe
				benefits), except with respect to subsection (a)(5) thereof (relating to
				exclusion of qualified transportation fringe).
							(6)Section 217 (relating to deduction for
				moving expenses).
							(7)Section 454 (relating to deferral of tax on
				obligations issued at discount).
							(8)Section 501(c)(9) (relating to tax-exempt
				status of voluntary employees’ beneficiary associations).
							(9)Section 911 (relating to exclusion of
				earned income of citizens or residents of the United States living
				abroad).
							(10)Section 912 (relating to exemption for
				certain
				allowances).
							.
				(b)Conforming AmendmentThe table of sections for subchapter C of
			 chapter 90 is amended by adding at the end the following new item:
					
						
							Sec. 7875. Termination of
				certain
				provisions.
						
						.
				116.Simplified tax
			 return preparationBeginning
			 on January 1, 2012, the Internal Revenue Service shall provide to any taxpayer
			 who requests it a simplified Easyfile pre-prepared income tax
			 return, on paper, compact disc, or through the Internet, based on data the
			 Internal Revenue Service receives with respect to such taxpayer (including
			 wages, self-employment income, and dividend, capital gains, and interest
			 income). The Internal Revenue Service shall provide with every
			 Easyfile a one-page summary of how the most recently available
			 fiscal year's tax revenue was spent, including spending on Social Security,
			 Medicare, Medicaid, defense, and interest on the Federal debt.
			IICorporate and business income tax
			 reforms
			201.Corporate flat tax
				(a)In GeneralSubsection (b) of section 11 is amended to
			 read as follows:
					
						(b)Amount of TaxThe amount of tax imposed by subsection (a)
				shall be equal to 24 percent of the taxable
				income.
						.
				(b)Conforming Amendments
					(1)Section 280C(c)(3)(B)(ii)(II) is amended by
			 striking maximum rate of tax under section 11(b)(1) and
			 inserting rate of tax under section 11(b).
					(2)Sections 860E(e)(2)(B), 860E(e)(6)(A)(ii),
			 860K(d)(2)(A)(ii), 860K(e)(1)(B)(ii), 1446(b)(2)(B), and 7874(e)(1)(B) are each
			 amended by striking highest rate of tax specified in section
			 11(b)(1) and inserting rate of tax specified in section
			 11(b).
					(3)Section 904(b)(3)(D)(ii) is amended by
			 striking (determined without regard to the last sentence of section
			 11(b)(1)).
					(4)Section 962 is amended by striking
			 subsection (c) and by redesignating subsection (d) as subsection (c).
					(5)Section 1561(a) is amended—
						(A)by striking paragraph (1) and by
			 redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3),
			 respectively,
						(B)by striking The amounts specified in
			 paragraph (1), the and inserting The,
						(C)by striking paragraph (2)
			 and inserting paragraph (1),
						(D)by striking paragraph (3)
			 both places it appears and inserting paragraph (2),
						(E)by striking paragraph (4)
			 and inserting paragraph (3), and
						(F)by striking the fourth sentence.
						(6)Subsection (b) of section 1561 is amended
			 to read as follows:
						
							(b)Certain Short Taxable YearsIf a corporation has a short taxable year
				which does not include a December 31 and is a component member of a controlled
				group of corporations with respect to such taxable year, then for purposes of
				this subtitle, the amount to be used in computing the accumulated earnings
				credit under section 535(c) (2) and (3) of such corporation for such taxable
				year shall be the amount specified in subsection (a)(1) divided by the number
				of corporations which are component members of such group on the last day of
				such taxable year. For purposes of the preceding sentence, section 1563(b)
				shall be applied as if such last day were substituted for December
				31.
							.
					(c)Treatment of
			 capital gains as ordinary income
					(1)In
			 generalSection 1201 is amended by adding at the end the
			 following new subsection:
						
							(d)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2011.
							.
					(2)Conforming
			 amendments
						(A)Section 527(b)(2)
			 is amended by adding at the end the following new flush sentence:
							
								This
				paragraph shall not apply to taxable years beginning after December 31,
				2011..
						(B)Section 801(a)(2)
			 is amended by adding at the end the following new subparagraph:
							
								(D)TerminationThis paragraph shall not apply to taxable
				years beginning after December 31,
				2011.
								.
						(C)Section
			 852(b)(3)(A) is amended by adding at the end the following new sentence:
			 This subparagraph shall not apply to taxable years beginning after
			 December 31, 2011..
						(D)Section
			 857(b)(3)(A) is amended by adding at the end the following new flush
			 sentence:
							
								This
				subparagraph shall not apply to taxable years beginning after December 31,
				2011..
						(E)Section
			 904(b)(2)(B) is amended by adding at the end the following new flush
			 sentence:
							
								This subparagraph shall not apply to
				taxable years beginning after December 31,
				2011..
						(d)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
				202.Treatment of travel on corporate
			 aircraft
				(a)In GeneralSection 162 is amended by redesignating
			 subsection (q) as subsection (r) and by inserting after subsection (p) the
			 following new subsection:
					
						(q)Treatment of Travel on Corporate
				AircraftThe rate at which an
				amount allowable as a deduction under this chapter for the use of an aircraft
				owned by the taxpayer is determined shall not exceed the rate at which an
				amount paid or included in income by an employee of such taxpayer for the
				personal use of such aircraft is
				determined.
						.
				(b)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
				203.Unlimited
			 expensing of depreciable assets and inventories for certain small
			 businesses
				(a)Unlimited
			 expensingSection 179 is amended by adding at the end the
			 following new subsection:
					
						(g)Unlimited
				expensing for certain small business taxpayers
							(1)In
				generalIn the case of any eligible taxpayer, this section shall
				be applied with respect to any taxable year without regard to subsection
				(b).
							(2)Eligible taxpayerFor purposes of this subsection, a taxpayer
				is an eligible taxpayer with respect to any taxable year if for all prior
				taxable years beginning after December 31, 2011, the taxpayer (or any
				predecessor) met the gross receipts test of section 448(c) (determined by
				substituting $1,000,000 for $5,000,000 each place
				it
				appears).
							.
				(b)Clarification of inventory rules for small
			 businessSection 471 is
			 amended by redesignating subsection (c) as subsection (d) and by inserting
			 after subsection (b) the following new subsection:
					
						(c)Small business taxpayers not required To
				use inventories
							(1)In generalAn eligible taxpayer (as determined under
				section 179(g)(2)) shall not be required to use inventories under this section
				for a taxable year.
							(2)Treatment of taxpayers not using
				inventoriesIf an eligible
				taxpayer does not use inventories with respect to any property for any taxable
				year beginning after December 31, 2011, such property shall be treated as a
				material or supply which is not
				incidental.
							.
				(c)Effective date and special rules
					(1)In generalThe amendments made by this section shall
			 apply to taxable years beginning after December 31, 2011.
					(2)Change in method of
			 accountingIn the case of any
			 taxpayer changing the taxpayer’s method of accounting for any taxable year
			 under the amendments made by this section—
						(A)such change shall be treated as initiated
			 by the taxpayer,
						(B)such change shall be treated as made with
			 the consent of the Secretary of the Treasury, and
						(C)the net amount of the adjustments required
			 to be taken into account by the taxpayer under section 481 of the Internal
			 Revenue Code of 1986 shall be taken into account over a period (not greater
			 than 4 taxable years) beginning with such taxable year.
						204.Termination of various preferential
			 treatments
				(a)In GeneralSection 7875, as added by this Act, is
			 amended—
					(1)by inserting (or transactions in the
			 case of sections referred to in paragraphs (13), (14), (15), (16), and
			 (19)) after taxable years beginning, and
					(2)by adding at the end the following new
			 paragraphs:
						
							(11)Section 43 (relating to enhanced oil
				recovery credit).
							(12)Section 199
				(relating to income attributable to domestic production activities).
							(13)Section 382(l)(5) (relating to exception
				from net operating loss limitations for corporations in bankruptcy
				proceeding).
							(14)Section 451(i) (relating to special rules
				for sales or dispositions to implement Federal Energy Regulatory Commission or
				State electric restructuring policy).
							(15)Section 453A (relating to special rules for
				nondealers), but only with respect to the dollar limitation under subsection
				(b)(1) thereof and subsection (b)(3) thereof (relating to exception for
				personal use and farm property).
							(16)Section 460(e)(1) (relating to special
				rules for long-term home construction contracts or other short-term
				construction contracts).
							(17)Section 613A (relating to percentage
				depletion in case of oil and gas wells).
							(18)Section 616 (relating to development
				costs).
							(19)Sections 861(a)(6), 862(a)(6), 863(b)(2),
				863(b)(3), and 865(b) (relating to inventory property sales source rule
				exception).
							.
					(b)Full Tax Rate on Nuclear Decommissioning
			 Reserve FundSubparagraph (B)
			 of section 468A(e)(2) is amended to read as follows:
					
						(B)Rate of taxFor purposes of subparagraph (A), the rate
				set forth in this subparagraph is 25
				percent.
						.
				(c)Deferral of Active Income of Controlled
			 Foreign CorporationsSection
			 952 is amended by adding at the end the following new subsection:
					
						(d)Special Application of Subpart
							(1)In generalFor taxable years beginning after December
				31, 2011, notwithstanding any other provision of this subpart, the term
				subpart F income means, in the case of any controlled foreign
				corporation, the income of such corporation derived from any foreign
				country.
							(2)Applicable rulesRules similar to the rules under the last
				sentence of subsection (a) and subsection (d) shall apply to this
				subsection.
							.
				(d)Depreciation on tangible property in Excess
			 of Alternative Depreciation SystemSection 168(g)(1) is amended by striking
			 and at the end of subparagraph (D), by adding and
			 at the end of subparagraph (E), and by inserting after subparagraph (E) the
			 following new subparagraph:
					
						(F)notwithstanding subsection (a), any
				tangible property placed in service after December 31,
				2011,
						.
				(e)Effective
			 DateThe amendments made by
			 subsections (b) and (c) shall apply to taxable years beginning after December
			 31, 2011.
				205.Pass-through business entity
			 transparencyNot later than 90
			 days after the date of the enactment of this Act, the Secretary of the Treasury
			 shall report to the Committee on Finance of the Senate and the Committee on
			 Ways and Means of the House of Representatives regarding the implementation of
			 additional reporting requirements with respect to any pass-through entity with
			 the goal of the reduction of tax avoidance through the use of such entities. In
			 addition, the Secretary shall develop procedures to share such report data with
			 State revenue agencies under the disclosure requirements of section 6103(d) of
			 the Internal Revenue Code of 1986.
			206.Modification of effective date of leasing
			 provisions of the American Jobs Creation Act of 2004
				(a)Leases to Foreign EntitiesSection 849(b) of the American Jobs
			 Creation Act of 2004 is amended by adding at the end the following new
			 paragraph:
					
						(5)Leases to foreign entitiesIn the case of tax-exempt use property
				leased to a tax-exempt entity which is a foreign person or entity, the
				amendments made by this part shall apply to taxable years beginning after
				December 31, 2011, with respect to leases entered into on or before March 12,
				2004.
						.
				(b)Effective
			 DateThe amendment made by
			 this section shall take effect as if included in the enactment of the American
			 Jobs Creation Act of 2004.
				207.Modifications of foreign tax credit rules
			 applicable to large integrated oil companies which are dual capacity
			 taxpayers
				(a)In generalSection 901 is amended by redesignating
			 subsection (n) as subsection (o) and by inserting after subsection (m) the
			 following new subsection:
					
						(n)Special rules relating to large integrated
				oil companies which are dual capacity taxpayers
							(1)General ruleNotwithstanding any other provision of this
				chapter, any amount paid or accrued by a dual capacity taxpayer which is a
				large integrated oil company to a foreign country or possession of the United
				States for any period shall not be considered a tax—
								(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
								(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
									(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
									(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
									Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity taxpayerFor purposes of this subsection, the term
				dual capacity taxpayer means, with respect to any foreign country
				or possession of the United States, a person who—
								(A)is subject to a levy of such country or
				possession, and
								(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
								(3)Generally applicable income
				taxFor purposes of this
				subsection—
								(A)In generalThe term generally applicable income
				tax means an income tax (or a series of income taxes) which is generally
				imposed under the laws of a foreign country or possession on income derived
				from the conduct of a trade or business within such country or
				possession.
								(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
									(i)persons who are not dual capacity
				taxpayers, and
									(ii)persons who are citizens or residents of
				the foreign country or possession.
									(4)Large integrated oil companyFor purposes of this subsection, the term
				large integrated oil company means, with respect to any taxable
				year, an integrated oil company (as defined in section 291(b)(4)) which—
								(A)had gross receipts in excess of
				$1,000,000,000 for such taxable year, and
								(B)has an average daily worldwide production
				of crude oil of at least 500,000 barrels for such taxable
				year.
								.
				(b)Effective date
					(1)In generalThe amendments made by this section shall
			 apply to taxes paid or accrued in taxable years beginning after the date of the
			 enactment of this Act.
					(2)Contrary treaty obligations
			 upheldThe amendments made by
			 this section shall not apply to the extent contrary to any treaty obligation of
			 the United States.
					208.Repeal of lower of cost or market value of
			 inventory rule
				(a)In generalSubsection (a) of section 471 is amended to
			 read as follows:
					
						(a)General ruleWhenever in the opinion of the Secretary
				the use of inventories is necessary in order clearly to determine the income of
				the taxpayer, inventories shall be valued at
				cost.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				209.Reinstitution of per country foreign tax
			 credit
				(a)In generalSubsection (a) of section 904 is amended to
			 read as follows:
					
						(a)LimitationThe amount of the credit in respect of the
				tax paid or accrued to any foreign country or possession of the United States
				shall not exceed the same proportion of the tax against which such credit is
				taken which the taxpayer's taxable income from sources within such country or
				possession (but not in excess of the taxpayer's entire taxable income) bears to
				such taxpayer's entire taxable income for the same taxable
				year.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
				210.Application of rules treating inverted
			 corporations as domestic corporations to certain transactions occurring after
			 March 20, 2002
				(a)In GeneralSection 7874(b) is amended to read as
			 follows:
					
						(b)Inverted Corporations Treated as Domestic
				Corporations
							(1)In generalNotwithstanding section 7701(a)(4), a
				foreign corporation shall be treated for purposes of this title as a domestic
				corporation if such corporation would be a surrogate foreign corporation if
				subsection (a)(2) were applied by substituting 80 percent for
				60 percent.
							(2)Special rule for certain transactions
				occurring after march 20, 2002
								(A)In generalIf—
									(i)paragraph (1) does not apply to a foreign
				corporation, but
									(ii)paragraph (1) would apply to such
				corporation if, in addition to the substitution under paragraph (1), subsection
				(a)(2) were applied by substituting March 20, 2002 for
				March 4, 2003 each place it appears,
									then paragraph (1) shall apply to
				such corporation but only with respect to taxable years of such corporation
				beginning after December 31, 2011.(B)Special rulesSubject to such rules as the Secretary may
				prescribe, in the case of a corporation to which paragraph (1) applies by
				reason of this paragraph—
									(i)the corporation shall be treated, as of the
				close of its last taxable year beginning before January 1, 2012, as having
				transferred all of its assets, liabilities, and earnings and profits to a
				domestic corporation in a transaction with respect to which no tax is imposed
				under this title,
									(ii)the bases of the assets transferred in the
				transaction to the domestic corporation shall be the same as the bases of the
				assets in the hands of the foreign corporation, subject to any adjustments
				under this title for built-in losses,
									(iii)the basis of the stock of any shareholder
				in the domestic corporation shall be the same as the basis of the stock of the
				shareholder in the foreign corporation for which it is treated as exchanged,
				and
									(iv)the transfer of any earnings and profits by
				reason of clause (i) shall be disregarded in determining any deemed dividend or
				foreign tax creditable to the domestic corporation with respect to such
				transfer.
									(C)RegulationsThe Secretary may prescribe such
				regulations as may be necessary or appropriate to carry out this paragraph,
				including regulations to prevent the avoidance of the purposes of this
				paragraph.
								.
				(b)Effective
			 DateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
				211.Indexing
			 corporate interest deduction for inflation
				(a)In
			 generalSection 163 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
					
						(n)Indexing
				corporate interest deduction for inflation
							(1)In
				generalIn the case of a corporation, the deduction allowed under
				this chapter for interest paid for any taxable year with respect to any
				obligation shall be adjusted by multiplying the amount otherwise so allowed by
				1 minus the fractional exclusion rate for such taxable year.
							(2)Fractional
				exclusion rateFor any taxable year, the Secretary shall
				determine the fractional exclusion rate using—
								(A)a
				fraction—
									(i)the numerator of
				which is the cost-of-living adjustment determined under section 1(f)(3) for the
				calendar year in which the taxable year begins by substituting the
				second preceding calendar year for calendar year 2011 in
				subparagraph (B) thereof, and
									(ii)the denominator
				of which is the nominal interest rate for such obligation, and
									(B)a constant real
				before tax rate of return of 6
				percent.
								.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				212.Prohibition of
			 advance refunding of bonds
				(a)In
			 generalSubsection (d) of section 149 is amended—
					(1)by striking
			 paragraphs (1), (2), (3), (4), and (6),
					(2)by redesignating
			 paragraphs (5) and (7) as paragraphs (2) and (3), respectively, and
					(3)by inserting
			 before paragraph (2) (as redesignated by paragraph (2) the following new
			 paragraph:
						
							(1)ProhibitionNothing
				in section 103(a) or in any other provision of law shall be construed to
				provide an exemption from Federal income tax for interest on any bond issued as
				part of an issue to advance refund a
				bond.
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to refunding
			 bonds issued on or after the date of the enactment of this Act.
				213.CBO study on
			 government spending on businesses
				(a)StudyThe Congressional Budget Office shall
			 identify the Federal Government’s direct and indirect spending on businesses,
			 using among other sources, the corporate welfare lists produced by the Cato
			 Institute and the Bureau of Economic Analysis of the Department of Commerce,
			 and, from that pool of spending, identify the least economically justifiable
			 and suggest options for how Congress could potentially reduce Federal spending
			 on the least justifiable programs by at least $230,000,000,000 during a 10-year
			 period.
				(b)ReportThe Congressional Budget Office shall
			 report not later than one year after the date of the enactment of this Act on
			 the results of the study required under subsection (a) and shall submit such
			 report for the purpose of hearing by the Committee on the Budget of the House
			 of Representatives and the Committee on the Budget of the Senate.
				IIIRepeal of
			 alternative minimum tax
			301.Repeal of
			 alternative minimum tax
				(a)In
			 generalSection 55(a) is
			 amended by adding at the end the following new flush sentence:
					
						For
				purposes of this title, the tentative minimum tax on any taxpayer for any
				taxable year beginning after December 31, 2011, shall be
				zero..
				(b)Modification of
			 limitation on use of credit for prior year minimum tax liabilitySubsection (c) of section 53 is amended to
			 read as follows:
					
						(c)Limitation
							(1)In
				generalExcept as provided in
				paragraph (2), the credit allowable under subsection (a) for any taxable year
				shall not exceed the excess (if any) of—
								(A)the regular tax liability of the taxpayer
				for such taxable year reduced by the sum of the credits allowable under
				subparts A, B, D, E, and F of this part, over
								(B)the tentative minimum tax for the taxable
				year.
								(2)Taxable years
				beginning after 2011In the
				case of any taxable year beginning after December 31, 2011, the credit
				allowable under subsection (a) to a taxpayer other than a corporation for any
				taxable year shall not exceed 90 percent of the regular tax liability of the
				taxpayer for such taxable year reduced by the sum of the credits allowable
				under subparts A, B, D, E, and F of this
				part.
							.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
				IVImprovements in tax compliance
			401.Increase in information return
			 penalties
				(a)Failure To file correct information
			 returns
					(1)In generalSection 6721(a)(1) is amended—
						(A)by striking $100 and
			 inserting $250, and
						(B)by striking $1,500,000 and
			 inserting $3,000,000.
						(2)Reduction where correction in specified
			 period
						(A)Correction within 30 daysSection 6721(b)(1) is amended—
							(i)by striking $30 and
			 inserting $50,
							(ii)by striking $100 and
			 inserting $250, and
							(iii)by striking $250,000 and
			 inserting $500,000.
							(B)Failures corrected on or before August
			 1Section 6721(b)(2) is
			 amended—
							(i)by striking $100 and
			 inserting $250,
							(ii)by striking $60 and
			 inserting $100, and
							(iii)by striking $500,000 and
			 inserting $1,500,000.
							(3)Lower limitation for persons with gross
			 receipts of not more than $5,000,000Section 6721(d)(1) is amended—
						(A)in subparagraph (A)—
							(i)by striking $500,000 and
			 inserting $1,000,000, and
							(ii)by striking $1,500,000 and
			 inserting $3,000,000,
							(B)in subparagraph (B)—
							(i)by striking $75,000 and
			 inserting $175,000, and
							(ii)by striking $250,000 and
			 inserting $500,000, and
							(C)in subparagraph (C)—
							(i)by striking $500,000 and
			 inserting $1,500,000, and
							(ii)by striking $200,000 and
			 inserting $500,000.
							(4)Penalty in case of intentional
			 disregardSection 6721(e) is
			 amended—
						(A)by striking $250 in
			 paragraph (2) and inserting $500, and
						(B)by striking $1,500,000 in
			 paragraph (3)(A) and inserting $3,000,000.
						(b)Failure To furnish correct payee
			 statements
					(1)In generalSection 6722(a)(1) is amended by striking
			 $100 and inserting $250.
					(2)Reduction where
			 correction in specified periodSection 6722(b) is amended—
						(A)in paragraph
			 (1)(A)—
							(i)by striking
			 $30 and inserting $60, and
							(ii)by striking
			 $100 and inserting $250,
							(B)by striking
			 $250,000 in paragraph (1)(B) and inserting
			 $500,000,
						(C)in paragraph
			 (2)(A)—
							(i)by striking
			 $60 and inserting $100, and
							(ii)by striking
			 $100 and inserting $250, and
							(D)by striking
			 $500,000 in paragraph (2)(B) and inserting
			 $1,500,000.
						(3)Lower
			 limitationsSection 6722(d)(1) is amended—
						(A)in subparagraph
			 (B)—
							(i)by striking
			 $250,000 and inserting $500,000, and
							(ii)by striking
			 $75,000 and inserting $250,000, and
							(B)in subparagraph
			 (C)—
							(i)by striking
			 $500,000 and inserting $1,500,000, and
							(ii)by striking
			 $200,000 and inserting $500,000.
							(4)Penalty in case of intentional
			 disregardSection 6722(e(2))
			 is amended by striking $250 and inserting
			 $500.
					(c)Failure To comply with other information
			 reporting requirementsSection 6723 is amended—
					(1)by striking $50 and
			 inserting $250, and
					(2)by striking $100,000 and
			 inserting $1,000,000.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply with respect to information returns required to be
			 filed on or after January 1, 2012.
				402.E-filing requirement for certain large
			 organizations
				(a)In generalThe first sentence of section 6011(e)(2) is
			 amended to read as follows: In prescribing regulations under paragraph
			 (1), the Secretary shall take into account (among other relevant factors) the
			 ability of the taxpayer to comply at reasonable cost with the requirements of
			 such regulations..
				(b)Conforming amendmentSection 6724 is amended by striking
			 subsection (c).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending on or after December 31,
			 2011.
				403.Implementation of standards clarifying when
			 employee leasing companies can be held liable for their clients' Federal
			 employment taxesWith respect
			 to employment tax returns required to be filed with respect to wages paid on or
			 after January 1, 2012, the Secretary of the Treasury shall issue regulations
			 establishing—
				(1)standards for holding employee leasing
			 companies jointly and severally liable with their clients for Federal
			 employment taxes under chapters 21, 22, 23, and 24 of the Internal Revenue Code
			 of 1986, and
				(2)standards for holding such companies solely
			 liable for such taxes.
				404.Expansion of IRS access to information in
			 National Directory of New Hires for tax administration purposes
				(a)In generalParagraph (3) of section 453(i) of the
			 Social Security Act (42 U.S.C. 653(i))
			 is amended to read as follows:
					
						(3)Administration of Federal tax
				lawsThe Secretary of the
				Treasury shall have access to the information in the National Directory of New
				Hires for purposes of administering the Internal Revenue Code of
				1986.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act.
				405.Modification of criminal penalties for
			 willful failures involving tax payments and filing requirements
				(a)Increase in penalty for attempt To evade or
			 defeat taxSection 7201 is
			 amended—
					(1)by striking $500,000 and
			 inserting $1,000,000,
					(2)by striking $100,000 and
			 inserting $500,000, and
					(3)by striking 5 years and
			 inserting 10 years.
					(b)Modification of penalties for willful
			 failure To file return, supply information, or pay tax
					(1)In generalSection 7203 is amended—
						(A)in the first sentence—
							(i)by striking Any person and
			 inserting the following:
								
									(a)In GeneralAny
				person
									,
				and
							(ii)by striking $25,000 and
			 inserting $50,000,
							(B)in the third sentence, by striking
			 section and inserting subsection, and
						(C)by adding at the end the following new
			 subsection:
							
								(b)Aggravated Failure To File
									(1)In generalIn the case of any failure described in
				paragraph (2), the first sentence of subsection (a) shall be applied by
				substituting—
										(A)felony for
				misdemeanor,
										(B)$250,000 ($500,000 for
				$50,000 ($100,000, and
										(C)5 years for 1
				year.
										(2)Failure describedA failure described in this paragraph
				is—
										(A)a failure to make a return described in
				subsection (a) for any 3 taxable years occurring during any period of 5
				consecutive taxable years if the aggregate tax liability for such period is not
				less than $50,000, or
										(B)a failure to make a return if the tax
				liability giving rise to the requirement to make such return is attributable to
				an activity which is a felony under any State or Federal
				law.
										.
						(2)Penalty may be applied in addition to other
			 penaltiesSection 7204 is
			 amended by striking the penalty provided in section 6674 and
			 inserting the penalties provided in sections 6674 and
			 7203(b).
					(c)Fraud and false statementsSection 7206 is amended—
					(1)by striking $100,000 and
			 inserting $500,000,
					(2)by striking $500,000 and
			 inserting $1,000,000, and
					(3)by striking 3 years and
			 inserting 5 years.
					(d)Increase in monetary limitation for
			 underpayment or overpayment of tax due to fraudSection 7206, as amended by subsection (c),
			 is amended—
					(1)by striking Any person who—
			 and inserting (a) In
			 General.—Any person who—, and
					(2)by adding at the end the following new
			 subsection:
						
							(b)Increase in monetary limitation for
				underpayment or overpayment of tax due to fraudIf any portion of any underpayment (as
				defined in section 6664(a)) or overpayment (as defined in section 6401(a)) of
				tax required to be shown on a return is attributable to fraudulent action
				described in subsection (a), the applicable dollar amount under subsection (a)
				shall in no event be less than an amount equal to such portion. A rule similar
				to the rule under section 6663(b) shall apply for purposes of determining the
				portion so
				attributable.
							.
					(e)Effective
			 DateThe amendments made by
			 this section shall apply to actions, and failures to act, occurring after the
			 date of the enactment of this Act.
				406.Penalties for failure to file certain
			 returns electronically
				(a)In generalPart I of subchapter A of chapter 68 is
			 amended by inserting after section 6652 the following new section:
					
						6652A.Failure to file certain returns
				electronically
							(a)In generalIf a person fails to file a return
				described in section 6651 or 6652(c)(1) in electronic form as required under
				section 6011(e)—
								(1)such failure shall be treated as a failure
				to file such return (even if filed in a form other than electronic form),
				and
								(2)the penalty imposed under section 6651 or
				6652(c), whichever is appropriate, shall be equal to the greater of—
									(A)the amount of the penalty under such
				section, determined without regard to this section, or
									(B)the amount determined under subsection
				(b).
									(b)Amount of penalty
								(1)In generalExcept as provided in paragraphs (2) and
				(3), the penalty determined under this subsection is equal to $40 for each day
				during which a failure described under subsection (a) continues. The maximum
				penalty under this paragraph on failures with respect to any 1 return shall not
				exceed the lesser of $20,000 or 10 percent of the gross receipts of the
				taxpayer for the year.
								(2)Increased penalties for taxpayers with
				gross receipts between $1,000,000 and $100,000,000
									(A)Taxpayers with gross receipts between
				$1,000,000 and $25,000,000In
				the case of a taxpayer having gross receipts exceeding $1,000,000 but not
				exceeding $25,000,000 for any year—
										(i)the first sentence of paragraph (1) shall
				be applied by substituting $200 for $40,
				and
										(ii)in lieu of applying the second sentence of
				paragraph (1), the maximum penalty under paragraph (1) shall not exceed
				$100,000.
										(B)Taxpayers with gross receipts over
				$25,000,000Except as
				provided in paragraph (3), in the case of a taxpayer having gross receipts
				exceeding $25,000,000 for any year—
										(i)the first sentence of paragraph (1) shall
				be applied by substituting $500 for $40,
				and
										(ii)in lieu of applying the second sentence of
				paragraph (1), the maximum penalty under paragraph (1) shall not exceed
				$250,000.
										(3)Increased penalties for certain taxpayers
				with gross receipts exceeding $100,000,000In the case of a return described in
				section 6651—
									(A)Taxpayers with gross receipts between
				$100,000,000 and $250,000,000In the case of a taxpayer having gross
				receipts exceeding $100,000,000 but not exceeding $250,000,000 for any
				year—
										(i)the amount of the penalty determined under
				this subsection shall equal the sum of—
											(I)$50,000, plus
											(II)$1,000 for each day during which such
				failure continues (twice such amount for each day such failure continues after
				the first such 60 days), and
											(ii)the maximum amount under clause (i)(II) on
				failures with respect to any 1 return shall not exceed $200,000.
										(B)Taxpayers with gross receipts over
				$250,000,000In the case of a
				taxpayer having gross receipts exceeding $250,000,000 for any year—
										(i)the amount of the penalty determined under
				this subsection shall equal the sum of—
											(I)$250,000, plus
											(II)$2,500 for each day during which such
				failure continues (twice such amount for each day such failure continues after
				the first such 60 days), and
											(ii)the maximum amount under clause (i)(II) on
				failures with respect to any 1 return shall not exceed $250,000.
										(C)Exception for certain returnsSubparagraphs (A) and (B) shall not apply
				to any return of tax imposed under section
				511.
									.
				(b)Clerical amendmentThe table of sections for part I of
			 subchapter A of chapter 68 is amended by inserting after the item relating to
			 section 6652 the following new item:
					
						
							Sec. 6652A. Failure to file certain returns
				electronically.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to returns required to be filed on or after January 1,
			 2012.
				407.Reporting on identification of beneficial
			 owners of certain foreign financial accounts
				(a)In
			 generalSubchapter A of chapter 3 is amended by adding at the end
			 the following new section:
					
						1447.Withholdable payments to certain foreign
				financial accounts
							(a)In generalIn the case of any withholdable payment to
				a foreign financial account, the withholding agent with respect to such payment
				shall deduct and withhold from such payment a tax equal to 30 percent of the
				amount of such payment if such agent does not meet the reporting requirements
				under subsection (b) with respect to such payment.
							(b)Reporting requirementsThe requirements of this subsection are met
				with respect to any withholdable payment to a foreign financial account if the
				withholding agent with respect to such payment—
								(1)identifies—
									(A)the beneficial owner or owners of such
				account by name, address, TIN (if any), and
									(B)the account number,
									(2)obtains evidence of the nationality of such
				owner or owners,
								(3)complies with such verification and due
				diligence procedures as the Secretary may require with respect to such
				identification and obtaining of such evidence, and
								(4)reports such identification and evidence to
				the Secretary in such manner as the Secretary requires.
								(c)DefinitionsFor purposes of this section—
								(1)Withholdable paymentExcept as otherwise provided by the
				Secretary, the term withholdable payment means—
									(A)any payment of interest (including any
				original issue discount), dividends, rents, and other fixed or determinable
				annual or periodical gains and profits, if such payment is from sources within
				the United States, and
									(B)any gross proceeds from the sale or other
				disposition of any property of a type which can produce interest or dividends
				from sources within the United States.
									(2)Withholding agentThe term withholding agent
				means all persons, in whatever capacity acting, having the control, receipt,
				custody, disposal, or payment of any withholdable payment.
								(3)Foreign financial account
									(A)In generalThe term foreign financial
				account means any financial account maintained by a foreign financial
				institution.
									(B)Financial accountExcept as otherwise provided by the
				Secretary, the term financial account means, with respect to any
				foreign financial institution—
										(i)any depository account maintained by such
				financial institution, and
										(ii)any custodial account maintained by such
				financial institution.
										(4)Foreign financial institution
									(A)In generalThe term foreign financial
				institution means any financial institution which is a foreign entity.
				Except as otherwise provided by the Secretary, such term shall not include a
				financial institution which is organized under the laws of any possession of
				the United States.
									(B)Financial institutionExcept as otherwise provided by the
				Secretary, the term financial institution means any entity
				that—
										(i)accepts deposits in the ordinary course of
				a banking or similar business,
										(ii)is engaged primarily in the business of
				holding financial assets for the account of others, or
										(iii)is engaged (or holding itself out as being
				engaged) primarily in the business of investing, reinvesting, or trading in
				securities (as defined in section 475(c)(2) without regard to the last sentence
				thereof), partnership interests, commodities (as defined in section 475(e)(2)),
				or any interest (including a futures or forward contract or option) in such
				securities, partnership interests, or commodities.
										(C)Foreign
				entityThe term foreign
				entity means any entity which is not a United States person.
									(d)Exception for certain
				paymentsSubsection (a) shall
				not apply to any payment to the extent that the beneficial owner of such
				payment is—
								(1)any foreign government, any political
				subdivision of a foreign government, or any wholly owned agency or
				instrumentality of any one or more of the foregoing,
								(2)any international organization or any
				wholly owned agency or instrumentality thereof,
								(3)any foreign central bank of issue,
				or
								(4)any other class of persons identified by
				the Secretary for purposes of this subsection as posing a low risk of tax
				evasion.
								(e)Confidentiality of
				informationFor purposes of
				this section, rules similar to the rules of section 3406(f) shall apply.
							(f)Coordination with other withholding
				provisionsThe Secretary
				shall provide for the coordination of this section with other withholding
				provisions under this title, including providing for the proper crediting of
				amounts deducted and withheld under this section against amounts required to be
				deducted and withheld under such other provisions.
							(g)RegulationsThe Secretary shall prescribe such
				regulations or other guidance as may be necessary or appropriate to carry out
				the purposes of, and prevent the avoidance of, this
				section.
							.
				(b)Conforming amendmentThe table of sections for subchapter A of
			 chapter 3 is amended by adding at the end the following new item:
					
						
							Sec. 1447. Withholdable
				payments to certain foreign financial
				accounts.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to payments made after December 31, 2011.
				VMiscellaneous provisions
			501.Allowance of
			 deduction for dividends received from controlled foreign corporations for
			 2011
				(a)In
			 generalSection 965 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(g)Allowance for
				deduction for an additional year
							(1)In
				generalIn the case of an election under this subsection,
				subsection (f)(1) shall be applied by substituting January 1,
				2011, for the date of the enactment of this
				section.
							(2)Special
				rulesFor purposes of paragraph (1)—
								(A)Extraordinary
				dividendsSubsection (b)(2) shall be applied by substituting
				June 30, 2010 for June 30, 2003.
								(B)Determinations
				relating to related party indebtednessSubsection (b)(3)(B) shall be applied by
				substituting October 3, 2011 for October 3,
				2004.
								(C)Applicable
				financial statementSubsection (c)(1) shall be applied by
				substituting June 30, 2010 for June 30, 2003 each
				place it occurs.
								(D)Determinations
				relating to base periodSubsection (c)(2) shall be applied by
				substituting June 30, 2010 for June 30,
				2003.
								(E)Requirements
				for investment in United StatesSubsection (b)(4) shall be applied—
									(i)by inserting deposited in 1 or more
				United States financial institutions and after amount of the
				dividend, and
									(ii)by striking subparagraph (B) thereof and
				inserting the following:
										
											(B)provides for the
				  reinvestment of such dividend in the United States (other than as payment for
				  executive compensation) as a source of funding for only 1 or more of the
				  following purposes:
												(i)worker hiring and
				  training,
												(ii)research and
				  development,
												(iii)capital
				  improvements,
												(iv)acquisitions of
				  business entities for the purpose of retaining or creating jobs in the United
				  States, and
												(v)clean energy
				  initiatives (such as clean energy research and development, energy efficiency,
				  clean energy start ups, and clean energy jobs).
												For
				  any purpose described in clause (i), (ii), or (iii), funding shall qualify for
				  purposes of this paragraph only if such funding supplements but does not
				  supplant otherwise scheduled funding for either taxable year described in
				  subsection (f) by the taxpayer for such purpose. Such scheduled funding shall
				  be certified by the individual and entity approving the domestic reinvestment
				  plan..
									(3)AuditNot
				later than 2 years after the date of the election under this subsection, the
				Internal Revenue Service shall conduct an audit of the taxpayer with respect to
				any reinvestment transaction arising from such
				election.
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years ending on or after January 1, 2011.
				502.Denial of deduction for punitive
			 damages
				(a)Disallowance of Deduction
					(1)In generalSection 162(g) is amended—
						(A)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively,
						(B)by striking If and
			 inserting:
							
								(1)Treble
				damagesIf
								,
				and
						(C)by adding at the end the following new
			 paragraph:
							
								(2)Punitive damagesNo deduction shall be allowed under this
				chapter for any amount paid or incurred for punitive damages in connection with
				any judgment in, or settlement of, any action. This paragraph shall not apply
				to punitive damages described in section
				104(c).
								.
						(2)Conforming amendmentThe heading for section 162(g) is amended
			 by inserting Or Punitive
			 Damages after Laws.
					(b)Inclusion in Income of Punitive Damages
			 Paid by Insurer or Otherwise
					(1)In generalPart II of subchapter B of chapter 1 is
			 amended by adding at the end the following new section:
						
							91.Punitive damages compensated by insurance
				or otherwiseGross income
				shall include any amount paid to or on behalf of a taxpayer as insurance or
				otherwise by reason of the taxpayer’s liability (or agreement) to pay punitive
				damages.
							.
					(2)Reporting requirementsSection 6041 is amended by adding at the
			 end the following new subsection:
						
							(h)Section To Apply to Punitive Damages
				CompensationThis section
				shall apply to payments by a person to or on behalf of another person as
				insurance or otherwise by reason of the other person’s liability (or agreement)
				to pay punitive
				damages.
							.
					(3)Conforming amendmentThe table of sections for part II of
			 subchapter B of chapter 1 is amended by adding at the end the following new
			 item:
						
							
								Sec. 91. Punitive damages
				compensated by insurance or
				otherwise.
							
							.
					(c)Effective
			 DateThe amendments made by
			 this section shall apply to damages paid or incurred on or after the date of
			 the enactment of this Act.
				503.Application of
			 Medicare payroll tax to all State and local government employees
				(a)In
			 generalParagraph (2) of section 3121(u) is amended—
					(1)by striking
			 subparagraphs (B) and (C) in subparagraph (A) and inserting
			 subparagraph (B), and
					(2)by striking
			 subparagraphs (C) and (D).
					(b)Entitlement to
			 hospital insurance benefitsSubsection (p) of section 210 of the
			 Social Security Act is amended—
					(1)by striking
			 paragraphs (2) and (3) in paragraph (1)(B) and inserting
			 paragraph (2), and
					(2)by striking
			 paragraphs (3) and (4).
					(c)Conforming
			 amendmentParagraph (2) of section 218(v) of the Social Security
			 Act is amended to read as follows:
					
						(2)This subsection
				shall apply only with respect to employees who are not otherwise covered under
				the State's agreement under this
				section.
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to services
			 performed after the date of the enactment of this Act.
				504.Corrections for CPI
			 overstatement in cost-of-living indexation
				(a)In
			 generalParagraph (3) of
			 section
			 1(f), as amended by this Act, is amended to read as
			 follows:
					
						(3)Cost-of-living
				adjustment
							(A)In
				generalFor purposes of paragraph (2), the cost-of-living
				adjustment for any calendar year is the product of—
								(i)the
				CPI fraction for calendar years before 2014, multiplied by
								(ii)the Chained CPI fraction for calendar years
				after 2013,
								reduced
				by 1.(B)CPI fraction for
				calendar years before 2014The CPI fraction for calendar years before
				2014 is the fraction—
								(i)the numerator of
				which is the CPI for the calendar year 2012, and
								(ii)the denominator
				of which is the CPI for the calendar year 2011.
								(C)Chained CPI
				fraction for calendar years after 2013The Chained CPI fraction for calendar years
				after 2013 is the fraction—
								(i)the
				numerator of which is the Chained CPI for the preceding calendar year,
				and
								(ii)the denominator
				of which is the Chained CPI for the calendar year
				2012.
								.
				(b)Conforming
			 amendments
					(1)Paragraph (4) of
			 section 1(f) is amended to read as follows:
						
							(4)CPI and chained
				CPI for any calendar yearFor
				purposes of paragraph (3)—
								(A)CPIThe
				CPI for any calendar year is the average of the Consumer Price Index as of the
				close of the 12-month period ending on August 31 of such calendar year.
								(B)Chained
				CPIThe Chained CPI for any
				calendar year is the average of the Chained Consumer Price Index as of the
				close of the 12-month period ending on August 31 of such calendar
				year.
								.
					(2)Paragraph (5) of
			 section 1(f) is amended to read as follows:
						
							(5)Consumer Price
				Index and Chained Consumer Price IndexFor purposes of paragraph (4)—
								(A)Consumer Price
				IndexThe term Consumer Price Index means the last
				Consumer Price Index for all-urban consumers published by the Department of
				Labor. For purposes of the preceding sentence, the revision of the Consumer
				Price Index which is most consistent with the Consumer Price Index for calendar
				year 1986 shall be used.
								(B)Chained Consumer
				Price IndexThe term
				Chained Consumer Price Index means the initial Chained Consumer
				Price Index for all-urban consumers published by the Department of
				Labor.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				VITechnical and conforming
			 amendments
			601.Technical and conforming
			 amendmentsThe Secretary of
			 the Treasury or the Secretary’s delegate shall not later than 90 days after the
			 date of the enactment of this Act, submit to the Committee on Ways and Means of
			 the House of Representatives and the Committee on Finance of the Senate a draft
			 of any technical and conforming changes in the Internal Revenue Code of 1986
			 which are necessary to reflect throughout such Code the purposes of the
			 provisions of, and amendments made by, this Act.
			
